EXHIBIT 10.1
EXECUTION VERSION


SECOND AMENDMENT
TO
CREDIT AGREEMENT
This SECOND AMENDMENT TO CREDIT AGREEMENT (this "Amendment"), dated as of
September 15, 2020 (effective as provided herein), is among WINTRUST FINANCIAL
CORPORATION, an Illinois corporation ("Borrower"), each Lender a party hereto,
and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent
("Administrative Agent").
RECITALS:
Borrower, Lenders and Administrative Agent have previously entered into the
Credit Agreement dated as of September 18, 2018 (as amended by First Amendment
to Credit Agreement dated as of September 17, 2019, and as further amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the "Credit Agreement").
Borrower has requested extension of the Revolving Credit Maturity Date and
certain other changes to the Credit Agreement, and Lenders have agreed, subject
to the terms and conditions of this Amendment, to extend the Revolving Credit
Maturity Date as provided in this Amendment and to make certain other changes to
the Credit Agreement as reflected in this Amendment.
AGREEMENT:
NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, the parties hereto agree as follows:
ARTICLE I

Definitions
1.1    Definitions. Capitalized terms not otherwise defined herein have the
meanings ascribed to such terms in the Credit Agreement.
1.2    Other Definitional Provisions. The words "hereby", "herein",
"hereinafter", "hereof", "hereto" and "hereunder" when used in this Amendment
shall refer to this Amendment as a whole and not to any particular Article,
Section, subsection or provision of this Amendment. Section, subsection and
Schedule references herein are to such Sections, subsections and Schedules to
this Amendment unless otherwise specified. All titles or headings to Articles,
Sections, subsections or other divisions of this Amendment or the schedules
hereto, if any, are only for the convenience of the parties and shall not be
construed to have any effect or meaning with respect to the other content of
such Articles, Sections, subsections, other divisions or schedules, such other
content being controlling as the agreement among the parties hereto. Whenever
the context requires, reference herein made to the single number shall be
understood to include the plural; and likewise, the plural shall be understood
to include the singular. Words denoting gender shall be construed to include the
masculine, feminine and neuter, when such construction is appropriate; and
specific enumeration shall not exclude the general but shall be construed as
cumulative. Definitions of terms defined in the singular or plural shall be
equally applicable to the plural or singular, as the case may be, unless
otherwise indicated.
1.3    Incorporation by Reference. The Recitals to this Amendment are
incorporated herein by reference and made a part hereof for all purposes as
though set forth in this Amendment verbatim.



--------------------------------------------------------------------------------





ARTICLE II

Amendments to Credit Agreement
2.1    Amendments to Credit Agreement. The Credit Agreement is hereby amended to
delete the stricken text (indicated textually in the same manner as the
following example: stricken text) and to add the double-underlined text
(indicated textually in the same manner as the following example:
double-underlined text) as set forth in the conformed copy of the Credit
Agreement attached as Annex A hereto.
ARTICLE III

Conditions Precedent; Effectiveness
3.1    Conditions. The effectiveness of this Amendment is subject to the
satisfaction of the following condition precedent:
(a)    Documents. Administrative Agent shall have received this Amendment
executed by Borrower and each Lender.
(b)    Upfront Fee. The Borrower shall have paid to the Administrative Agent,
for the account of the Lenders, a non-refundable upfront fee equal to 0.15% of
the Aggregate Revolving Credit Commitments, such upfront fee to be distributed
by the Administrative Agent to the Lenders pro rata in accordance with each
Lender's Revolving Credit Commitment Percentage.
(c)    Closing Certificates; Etc. The Administrative Agent shall have received
each of the following in form and substance reasonably satisfactory to the
Administrative Agent:
(i)    Officer's Certificate. A certificate from a Responsible Officer of the
Borrower to the effect that (A) all representations and warranties of the
Borrower contained in this Amendment are true, correct and complete in all
material respects (except to the extent such representation or warranty is
already qualified as to materiality, Material Adverse Effect, or similar
language, in which case it shall be true and correct in all respects) on and as
of the date hereof with the same effect as though made on and as of such date,
except to the extent such representations and warranties expressly relate to an
earlier date (in which case such representations and warranties shall be true
and correct in all material respects except to the extent such representations
and warranties are already qualified as to materiality, Material Adverse Effect,
or similar language, in which case they shall be true and correct in all
respects) as of such earlier date and (B) no Default or Event of Default has
occurred and is continuing.
(ii)    Certificate of Secretary of the Borrower. A certificate of a Responsible
Officer of the Borrower certifying as to the incumbency and genuineness of the
signature of each officer of the Borrower executing this Amendment and
certifying that attached thereto are true, correct and complete copies of
(A) resolutions duly adopted by the board of directors of the Borrower
authorizing and approving the transactions contemplated hereunder and the
execution, delivery and performance of this Amendment, (B) the articles of
incorporation of the Borrower and (C) the bylaws of the Borrower.
(iii)    Certificate of Good Standing. A certificate as of a recent date of the
good standing of the Borrower under the laws of its jurisdiction of
incorporation.


2

--------------------------------------------------------------------------------




3.2    Effectiveness. Upon satisfaction of the condition precedent in
Section 3.1, this Amendment shall be effective as of the Second Amendment
Effective Date.
ARTICLE IV

Ratification
4.1    Ratification. The terms and provisions set forth in this Amendment shall
modify and supersede all inconsistent terms and provisions set forth in the
Credit Agreement and except as expressly modified and superseded by this
Amendment, the terms and provisions of the Credit Agreement and the other Loan
Documents are ratified and confirmed and shall continue in full force and
effect. Borrower agrees that the Credit Agreement, as amended hereby, and the
other Loan Documents to which it is a party or subject shall continue to be
legal, valid, binding and enforceable in accordance with their respective terms.
ARTICLE V

Representations and Warranties
5.1    Loan Documents. Borrower hereby represents and warrants to each Lender
and Administrative Agent that (a) the execution, delivery and performance of
this Amendment and any and all other Loan Documents executed and/or delivered in
connection herewith have been authorized by all requisite action on the part of
Borrower and will not (i) violate any organizational or governance document of
Borrower or (ii) violate any applicable law in any material respect, (b) the
representations and warranties contained in the Credit Agreement, as amended
hereby, and each other Loan Document are true and correct in all material
respects on and as of the date hereof as though made on and as of the date
hereof (except to the extent such representation or warranty is already
qualified as to materiality, Material Adverse Effect, or similar language, in
which case it shall be true and correct in all respects) on and as of the date
hereof with the same effect as though made on and as of such date, except to the
extent such representations and warranties expressly relate to an earlier date
(in which case such representations and warranties shall be shall be true and
correct in all material respects (except to the extent such representations and
warranties are already qualified as to materiality, Material Adverse Effect, or
similar language, in which case they shall be true and correct in all respects)
as of such earlier date), and (c) no Default or Event of Default shall exist
immediately before or immediately after giving effect to this Amendment.
ARTICLE VI

Miscellaneous
6.1    Reference to Credit Agreement. Each of the Loan Documents, including the
Credit Agreement and any and all other agreements, documents, or instruments now
or hereafter executed and delivered pursuant to the terms hereof or pursuant to
the terms of the Credit Agreement, as amended hereby, are hereby amended so that
any reference in such Loan Documents to the Credit Agreement shall mean a
reference to the Credit Agreement as amended hereby.
6.2    Severability. Any provision of this Amendment or any other Loan Document
which is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective only to the extent of such prohibition or
unenforceability without invalidating the remainder of such provision or the
remaining provisions hereof or thereof or affecting the validity or
enforceability of such provision in any other jurisdiction.




3



--------------------------------------------------------------------------------




6.3    Counterparts. This Amendment may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed signature page of this Amendment by
facsimile transmission or PDF attachment to email shall be effective as delivery
of an original executed counterpart thereof.
6.4    Governing Law; Jurisdiction, Etc.
(a)    Governing Law. This Amendment and the other Loan Documents executed in
connection herewith, unless expressly set forth therein, shall be governed by,
construed and enforced in accordance with, the law of the State of Illinois,
without reference to the conflicts or choice of law principles thereof.
(b)    Submission to Jurisdiction. Each of the parties hereto irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the courts of the State of Illinois sitting in Cook County and
of the United States District Court of the Northern District of Illinois, and
any appellate court from any thereof, in any action or proceeding arising out of
or relating to this Amendment or any other Loan Document, or for recognition or
enforcement of any judgment, and each of the parties hereto irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such Illinois state court or, to the
fullest extent permitted by applicable Law, in such Federal court. Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Amendment or in
any other Loan Document shall affect any right that Administrative Agent or any
Lender may otherwise have to bring any action or proceeding relating to this
Amendment or any other Loan Document against Borrower or its properties in the
courts of any jurisdiction.
(c)    Waiver of Venue. Each of the parties hereto irrevocably and
unconditionally waives, to the fullest extent permitted by applicable Law, any
objection that it may now or hereafter have to the laying of venue of any action
or proceeding arising out of or relating to this Amendment or any other Loan
Document executed in connection herewith in any court referred to in
Section 6.4(b). Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by applicable Law, the defense of an inconvenient forum
to the maintenance of such action or proceeding in any such court.
(d)    Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 11.02 of the Credit
Agreement. Nothing in this Amendment will affect the right of any party hereto
to serve process in any other manner permitted by applicable Law.
6.5    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AMENDMENT OR ANY OTHER LOAN DOCUMENT EXECUTED IN CONNECTION HEREWITH OR
THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT
OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO




4



--------------------------------------------------------------------------------




ENTER INTO THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS EXECUTED IN CONNECTION
HEREWITH BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
6.6    FINAL AGREEMENT. THIS AMENDMENT, TOGETHER WITH THE CREDIT AGREEMENT, AS
AMENDED HEREBY, AND THE OTHER LOAN DOCUMENTS, REPRESENT THE FINAL AGREEMENT
AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES HERETO. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
6.7    Expenses of Administrative Agent. To the extent provided in the Credit
Agreement, Borrower shall pay all invoiced reasonable costs and expenses
incurred by Administrative Agent in connection with the preparation,
negotiation, and execution of this Amendment and the other Loan Documents
executed pursuant hereto, including without limitation the reasonable fees and
expenses of Administrative Agent's legal counsel promptly following Borrower's
receipt of invoices therefor.
6.8    Loan Document. This Amendment is a Loan Document.
[Signature Pages Follow]






5



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their duly authorized officers, all as of the day and year first written
above.
BORROWER:

WINTRUST FINANCIAL CORPORATION


By: /s/David A. Dykstra    
    David A. Dykstra
    Vice Chairman & Chief Operating Officer


Second Amendment to Credit Agreement - Signature Page

--------------------------------------------------------------------------------




WELLS FARGO BANK, N.A.,
as Administrative Agent


By: /s/Kristy Ward    
Name:     Kristy Ward
Title:     Director
WELLS FARGO BANK, N.A.,
as a Lender


By: /s/Linda Sampson    
Name:     Linda Sampson
Title:     Vice President


Second Amendment to Credit Agreement - Signature Page

--------------------------------------------------------------------------------




ROYAL BANK OF CANADA,
as a Lender


By: /s/Sergey Skripnichenko    
Name:     Sergey Skripnichenko
Title:    Authorized Signatory


Second Amendment to Credit Agreement - Signature Page

--------------------------------------------------------------------------------




U.S. BANK NATIONAL ASSOCIATION
as a Lender


By: /s/Peter Caligiuri    
Name:     Peter Caligiuri
Title:    Senior Vice President




Second Amendment to Credit Agreement - Signature Page

--------------------------------------------------------------------------------





CONFORMED COPY
Incorporating First Amendment, dated September 17, 2019
ANNEX A TO SECOND AMENDMENT TO CREDIT AGREEMENT


Published CUSIP Number: 97651DAF6
Revolving Credit CUSIP Number 97651DAH2
Term Loan CUSIP Number: 97651DAG4


ACTIVE 248095892v.2
4824-0218-8744v.6 4839-1370
248095892v.8



--------------------------------------------------------------------------------



CREDIT AGREEMENT

Dated as of September 18, 2018,
as amended by the First Amendment to Credit Agreement dated as of September 17,
2019 and the Second Amendment to Credit Agreement dated as of September 15, 2020
among

WINTRUST FINANCIAL CORPORATION,

as the Borrower,

WELLS FARGO BANK, N.A.,
as Administrative Agent and Sole Lead Arranger,

and

The Other Lenders Party Hereto



--------------------------------------------------------------------------------









--------------------------------------------------------------------------------




TABLE OF CONTENTS
Page
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS    1
1.01    Defined Terms    1
1.02    Other Interpretive Provisions    20
1.03    Accounting Terms    21
1.04    Rounding    22
1.05    Times of Day    22
1.06    Rates    22
ARTICLE II THE COMMITMENTS AND BORROWINGS    22
2.01    The Loans; Borrowing    22
2.02    Conversions and Continuations of Loans    23
2.03    Prepayments    24
2.04    Termination or Reduction of Revolving Credit Commitments    25
2.05    Repayment of Loans    26
2.06    Interest    26
2.07    Fees    27
2.08    Computation of Interest and Fees    27
2.09    Evidence of Debt    28
2.10    Payments Generally; Administrative Agent's Clawback    28
2.11    Sharing of Payments by Lenders    29
ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY    31
3.01    Taxes    31
3.02    Illegality    34
3.03    Changed Circumstances    34
3.04    Increased Costs; Reserves on Eurodollar Rate Loans    36
3.05    Compensation for Losses    37
3.06    Mitigation Obligations; Replacement of Lenders    37
3.07    Survival    38
3.08    Limitations on Obligations    38
ARTICLE IV CONDITIONS PRECEDENT TO BORROWINGS    38
4.01    Conditions of Effectiveness    38
4.02    Conditions to all Borrowings    40
ARTICLE V REPRESENTATIONS AND WARRANTIES OF THE BORROWER    40
5.01    Existence, Qualification and Power    40
5.02    Authorization; No Contravention    41
5.03    Governmental Authorization; Other Consents    41
5.04    Binding Effect    41
5.05    Financial Statements; No Material Adverse Effect    41
5.06    Litigation    42
5.07    No Event of Default    42
5.08    Ownership of Property    42
5.09    Environmental Compliance    42




--------------------------------------------------------------------------------




5.10    Insurance    42
5.11    Taxes    42
5.12    ERISA Compliance    43
5.13    Subsidiaries; Equity Interests; Borrower    43
5.14    Margin Regulations; Investment Company Act    43
5.15    Disclosure    44
5.16    Compliance with Laws    44
5.17    Solvency    44
5.18    Taxpayer Identification Number    44
5.19    Anti-Corruption; Anti-Money Laundering; Sanctions    44
5.20    EEA Financial Institutions    45
ARTICLE VI AFFIRMATIVE COVENANTS    45
6.01    Financial Statements    45
6.02    Certificates; Other Information    46
6.03    Notices    47
6.04    Payment of Obligations    48
6.05    Preservation of Existence, Etc    48
6.06    Maintenance of Properties    48
6.07    Maintenance of Insurance    48
6.08    Compliance with Laws    48
6.09    Books and Records    48
6.10    Inspection Rights    49
6.11    Use of Proceeds    49
6.12    Further Assurances    49
6.13    Material Contracts    49
6.14    Compliance with Anti-Corruption Laws, Anti-Money Laundering Laws and
Sanctions    50
6.15    Post-Closing Matters    50
ARTICLE VII NEGATIVE COVENANTS    50
7.01    Liens    50
7.02    Indebtedness    51
7.03    Investments    52
7.04    Fundamental Changes    52
7.05    Dispositions    53
7.06    Restricted Payments    53
7.07    Change in Nature of Business    53
7.08    Transactions with Affiliates    53
7.09    Burdensome Agreements    53
7.10    Use of Proceeds    54
7.11    Acquisitions    54
7.12    Sanctions    54
ARTICLE VIII FINANCIAL COVENANTS    54
ARTICLE IX EVENTS OF DEFAULT AND REMEDIES    55
9.01    Events of Default    55
9.02    Remedies upon Event of Default    58




--------------------------------------------------------------------------------




9.03    Application of Funds    58
ARTICLE X ADMINISTRATIVE AGENT    59
10.01    Appointment and Authority    59
10.02    Rights as a Lender    60
10.03    Exculpatory Provisions    60
10.04    Reliance by Administrative Agent    61
10.05    Delegation of Duties    61
10.06    Resignation of Administrative Agent    61
10.07    Non-Reliance on Administrative Agent and Other Lenders    62
10.08    Administrative Agent May File Proofs of Claim    62
10.09    Collateral Matters    62
10.10    Credit Bidding    63
ARTICLE XI MISCELLANEOUS    63
11.01    Amendments, Etc    63
11.02    Notices; Effectiveness; Electronic Communications    64
11.03    No Waiver; Cumulative Remedies; Enforcement    66
11.04    Expenses; Indemnity; Damage Waiver    67
11.05    Payments Set Aside    68
11.06    Successors and Assigns    69
11.07    Treatment of Certain Information; Confidentiality    71
11.08    Right of Setoff    72
11.09    Interest Rate Limitation    72
11.10    Counterparts; Integration; Effectiveness    72
11.11    Survival of Representations and Warranties    73
11.12    Severability    73
11.13    Replacement of Lenders    73
11.14    Governing Law; Jurisdiction; Etc    74
11.15    Waiver of Jury Trial    75
11.16    No Advisory or Fiduciary Responsibility    75
11.17    Electronic Execution of Assignments and Certain Other Documents    75
11.18    USA PATRIOT Act, Etc    75
11.19    Time of the Essence    76
11.20    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions    76
11.21    Certain ERISA Matters    76
11.22    ENTIRE AGREEMENT    77
11.23    Prepayment and Termination of Existing Credit Agreement    77








--------------------------------------------------------------------------------




SCHEDULES
2.01    Term Loan Commitment, Revolving Credit Commitments and Applicable
Percentages
4.01    UCC Financing Statements
5.03    Consents
5.13    Subsidiaries and Other Equity Investments; Borrower
6.15    Post Closing Matters
7.01    Existing Liens
7.02    Existing Indebtedness
7.09    Specified Subsidiaries
11.02    Administrative Agent's Office, Certain Addresses for Notices
EXHIBITS
Form of
A    Term Note
B    Revolving Credit Note
C    Compliance Certificate
D    Assignment and Assumption
E    Pledge Agreement
F    Notice of Borrowing
G    Notice of Conversion / Continuation




--------------------------------------------------------------------------------





CREDIT AGREEMENT
This CREDIT AGREEMENT (this "Agreement") is entered into as of September 18,
2018, among WINTRUST FINANCIAL CORPORATION (the "Borrower"), each lender from
time to time party hereto (collectively, the "Lenders" and individually, a
"Lender"), and WELLS FARGO BANK, N.A., as Administrative Agent and a Lender.
PRELIMINARY STATEMENTS:
WHEREAS, the Borrower has requested, and subject to the terms and conditions set
forth in this Agreement, the Administrative Agent and the Lenders have agreed to
extend, certain credit facilities to the Borrower;
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
1.01    DEFINED TERMS. As used in this Agreement, the following terms shall have
the meanings set forth below:
"Acquisition" by any Person means, the purchase or other acquisition (in one
transaction or a series of transactions) of assets of another Person that
constitute a business unit or all or a substantial part of the business of, such
Person or at least a majority of the Equity Interests which have voting rights
of another Person, in each case whether or not involving a merger or
consolidation with such other Person and whether for cash, property, services,
assumption of Indebtedness, securities or otherwise.
"Act" has the meaning specified in Section 11.18.
"Adjusted Non-Performing Assets" means the sum of (a) all loans classified as
past due 90 days or more and still accruing interest, (b) all loans classified
as "non-accrual" and no longer accruing interest, and (c) other non-accrual
assets (including lease financing receivables and debt securities and other
non-accrual assets), and (d) all "other real estate owned", excluding loans,
leases and "other real estate owned" referenced above which are wholly or
partially guaranteed pursuant to a Governmental Guaranty, and excluding any
purchased impaired loans, as reported in the financial statements of the
Borrower included with each annual report and quarterly report of the Borrower
as filed with the SEC.
"Adjusted Reserve Coverage Ratio" means, as of the last day of any fiscal
quarter of the Borrower, as determined on a Consolidated basis in accordance
with GAAP, the ratio (expressed as a percentage rounded to two decimal places)
of (a) the Loan and Lease Allowance, to (b) Non-Performing Loans.
"Administrative Agent" means Wells Fargo Bank, N.A. in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent appointed pursuant to Section 10.06.
"Administrative Agent's Office" means the Administrative Agent's address and, as
appropriate, account as set forth on Schedule 11.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.
"Administrative Questionnaire" means an Administrative Questionnaire in a form
approved by the Administrative Agent.


1

--------------------------------------------------------------------------------




"Affected Financial Institution" means (a) any EEA Financial Institution or (b)
any UK Financial Institution.
"Affected Loan" has the meaning specified in Section 2.11.
"Affiliate" means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
"Aggregate Revolving Credit Commitments" means the Revolving Credit Commitments
of all the Lenders.
"Agreement" means this Credit Agreement.
"Allowance for Loan Losses" means, as of any date of determination, as
determined on a Consolidated basis for the Borrower and its Subsidiary Banks and
in accordance with GAAP, the aggregate amount of the allowance for loan and
lease losses of all Subsidiary Banks as reported in the financial statements of
the Borrower included with each annual report and quarterly report of Borrower
as filed with the SEC and reported as "Allowance for Loan Losses".
"Anti-Corruption Laws" means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption, including, without limitation,
the United States Foreign Corrupt Practices Act of 1977 and the rules and
regulations thereunder and the U.K. Bribery Act 2010 and the rules and
regulations thereunder.
"Anti-Money Laundering Laws" means any and all laws, statutes, regulations or
obligatory government orders, decrees, ordinances or rules applicable to a
Credit Partythe Borrower, its Subsidiaries or Affiliates related to terrorism
financing or money laundering, including any applicable provision of the Patriot
Act and The Currency and Foreign Transactions Reporting Act (also known as the
"Bank Secrecy Act," 31 U.S.C. §§ 5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b) and
1951-1959).
"Applicable Percentage" means, with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Revolving Credit
Facility or the Term Loan Facility, as applicable, represented by such Lender's
Revolving Credit Commitment or Term Loan Commitment, as applicable, at such
time. If the Revolving Credit Commitment or the Term Loan Commitment of each
Lender to make Revolving Credit Loans or Term Loans has been terminated pursuant
to Section 9.02, or if the Revolving Credit Commitments or Term Loan Commitment
have expired, then the Applicable Percentage of each Lender in respect of such
Revolving Credit Facility or Term Loan Facility shall be determined based on the
Applicable Percentage of such Lender in respect of such Revolving Credit
Facility or Term Loan Facility most recently in effect, giving effect to any
subsequent assignments. The initial Applicable Percentage of each Lender in
respect of the Revolving Credit Facility and Term Loan Facility, as applicable,
is set forth opposite the name of such Lender on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable.
"Applicable Rate" means (a) with respect to each Eurodollar Rate Loan which is a
Revolving Credit Loan, 1.251.35% and with respect each Eurodollar Rate Loan
which is a Term Loan, 1.25%, and (b) with respect to each Base Rate Loan which
is a Revolving Credit Loan, 0.500.60%, and with respect to each Base Rate Loan
which is a Term Loan, 0.75%.
"Applicable Revolving Credit Percentage" means with respect to any Lender at any
time, such Lender's Applicable Percentage in respect of the Revolving Credit
Facility at such time.


2

--------------------------------------------------------------------------------




"Approved Fund" means any Fund that is administered by (a) a Lender, (b) an
Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
"Assignee Group" means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds.
"Assignment and Assumption" means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D or any other form approved by the
Administrative Agent.
"Attributable Indebtedness" means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, and (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease or
other agreement or instrument were accounted for as a Capitalized Lease.
"Audited Financial Statements" means the audited Consolidated balance sheet of
the Borrower for the fiscal year ended December 31, 20182019, and the related
Consolidated statements of income or operations, shareholders' equity and cash
flows for such fiscal year of the Borrower and its Subsidiaries, including the
notes thereto.
"Availability Period" means the period from and including the Closing Date to
the earliest of (i) the Revolving Credit Maturity Date, (ii) the date of
termination of the Revolving Credit Commitments pursuant to Section 2.04, and
(iii) the date of termination of the Revolving Credit Commitment of each Lender
to make Revolving Credit Loans pursuant to Section 9.02.
"Average Assets" means, for any period, the aggregate amount of average total
assets for Borrower and its Subsidiaries on a Consolidated basis, as reported on
the "Total Assets" line item of the Quarterly Averages Schedule (HC-K, item 5)
of the Call Report of the Borrower applicable to such period (or if such format
is changed after the Closing Date, the same type of information, computed in the
same manner, as contained in such line item of such respective Call Reports).in
the financial statements of the Borrower included with each annual report and
quarterly report of the Borrower as filed with the SEC.
"Bail-In Action" means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an
EEAAffected Financial Institution.
"Bail-In Legislation" means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation, rule or
requirement for such EEA Member Country from time to time whichthat is described
in the EU Bail-In Legislation Schedule. and (b) with respect to the United
Kingdom, Part I of the United Kingdom Banking Act 2009 (as amended from time to
time) and any other law, regulation or rule applicable in the United Kingdom
relating to the resolution of unsound or failing banks, investment firms or
other financial institutions or their affiliates (other than through
liquidation, administration or other insolvency proceedings).
"Bank Regulatory Authority" means the FRB, the Comptroller of the Currency, the
FDIC and all other relevant regulatory authorities (including, without
limitation, relevant state bank regulatory authorities).




3

--------------------------------------------------------------------------------




"Base Rate" means, at any time, the highest of (a) the Prime Rate, (b) the
Federal Funds Rate plus 0.50% and (c) LIBOR for an Interest Period of one month
plus 1.00%; each change in the Base Rate shall take effect simultaneously with
the corresponding change or changes in the Prime Rate, the Federal Funds Rate or
LIBOR (provided that clause (c) shall not be applicable during any period in
which LIBOR is unavailable or unascertainable). Notwithstanding the foregoing,
if the Base Rate shall be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement.
"Base Rate Loan" means a Revolving Credit Loan or a Term Loan that bears
interest based on the Base Rate.
"Benchmark Replacement" means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by the Administrative Agent
and the Borrower giving due consideration to (i) any selection or recommendation
of a replacement rate or the mechanism for determining such a rate by the
Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a rate of interest as a replacement to LIBOR for U.S.
dollar-denominated syndicated credit facilities and (b) the Benchmark
Replacement Adjustment; provided that, if the Benchmark Replacement as so
determined would be less than zero, the Benchmark Replacement will be deemed to
be zero for the purposes of this Agreement.
"Benchmark Replacement Adjustment" means, with respect to any replacement of
LIBOR with an Unadjusted Benchmark Replacement for each applicable Interest
Period, the spread adjustment, or method for calculating or determining such
spread adjustment, (which may be a positive or negative value or zero) that has
been selected by the Administrative Agent and the Borrower giving due
consideration to (a) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of LIBOR with the applicable Unadjusted Benchmark Replacement by the
Relevant Governmental Body or (b) any evolving or then-prevailing market
convention for determining a spread adjustment, or method for calculating or
determining such spread adjustment, for the replacement of LIBOR with the
applicable Unadjusted Benchmark Replacement for U.S. dollar-denominated
syndicated credit facilities at such time.
"Benchmark Replacement Conforming Changes" means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of "Base Rate," the definition of "Interest Period,"
timing and frequency of determining rates and making payments of interest and
other administrative matters) that the Administrative Agent decides may be
appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by the Administrative Agent
in a manner substantially consistent with market practice (or, if the
Administrative Agent decides that adoption of any portion of such market
practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent decides is reasonably necessary in connection with the administration of
this Agreement).
"Benchmark Replacement Date" means the earlier to occur of the following events
with respect to LIBOR:
(a)    in the case of clause (a) or (b) of the definition of "Benchmark
Transition Event," the later of (i) the date of the public statement or
publication of information referenced therein and (ii) the date on which the
administrator of LIBOR permanently or indefinitely ceases to provide LIBOR; and
in the case of clause (c) of the definition of "Benchmark Transition Event," the
date of the public statement or publication of information referenced therein.




4

--------------------------------------------------------------------------------




"Benchmark Transition Event" means the occurrence of one or more of the
following events with respect to LIBOR:
(a)    a public statement or publication of information by or on behalf of the
administrator of LIBOR announcing that such administrator has ceased or will
cease to provide LIBOR, permanently or indefinitely; provided that, at the time
of such statement or publication, there is no successor administrator that will
continue to provide LIBOR;
(b)    a public statement or publication of information by the regulatory
supervisor for the administrator of LIBOR, the U.S. Federal Reserve System, an
insolvency official with jurisdiction over the administrator for LIBOR, a
resolution authority with jurisdiction over the administrator for LIBOR or a
court or an entity with similar insolvency or resolution authority over the
administrator for LIBOR, which states that the administrator of LIBOR has ceased
or will cease to provide LIBOR permanently or indefinitely; provided that, at
the time of such statement or publication, there is no successor administrator
that will continue to provide LIBOR; or
(c)    a public statement or publication of information by the regulatory
supervisor for the administrator of LIBOR announcing that LIBOR is no longer
representative.
"Benchmark Transition Start Date" means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Required Lenders, as applicable, by notice to the Borrower, the
Administrative Agent (in the case of such notice by the Required Lenders) and
the Lenders.
"Benchmark Unavailability Period" means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to LIBOR and
solely to the extent that LIBOR has not been replaced with a Benchmark
Replacement, the period (a) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced LIBOR for all purposes hereunder in accordance with Section 3.03(c) and
(b) ending at the time that a Benchmark Replacement has replaced LIBOR for all
purposes hereunder pursuant to Section 3.03(c).
"Beneficial Ownership Certification" means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation, the form of which
shall be reasonably satisfactory to the Administrative Agent.
"Beneficial Ownership Regulation" means 31 CFR § 1010.230.
"Benefit Plan" means any of (a) an "employee benefit plan" (as defined in ERISA)
that is subject to Title I of ERISA, (b) a "plan" as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such "employee benefit plan" or
"plan".
"BHC Act Affiliate" of a party means an "affiliate" (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
"Borrower" has the meaning specified in the introductory paragraph hereto.
"Borrower Materials" has the meaning specified in Section 6.02.


5

--------------------------------------------------------------------------------




"Borrowing" means (a) a borrowing of a Term Loan of the same Type, made,
converted or continued on the same date and, in the case of Eurodollar Rate
Loans, having the same Interest Period, or (b) a borrowing consisting of
simultaneous Revolving Credit Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Rate Loans, having the
same Interest Period.
"Business Day" means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent's Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day on which
dealings in Dollar deposits are conducted by and between banks in the London
interbank eurodollar market.
"Call Report" means (i) for the Borrower, the "Consolidated Financial Statements
for Holding Companies" (FRB Form Y-9C), or any successor form promulgated by the
FRB and (ii) for each Subsidiary Bank, the "Consolidated Reports of Condition
and Income" (FFIEC Form 031 or Form 041), or any successor form promulgated by
the FFIEC.
"Capitalized Leases" means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.
"Change in Law" means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a "Change in Law", regardless of the date enacted,
adopted, implemented or issued.
"Change of Control" means an event or series of events by which:
(a)    any "person" or "group" (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the "beneficial owner" (as defined in Rules 13d-3 and 13d‑5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have "beneficial ownership" of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an "option right")), directly or
indirectly, of 50% or more of the equity securities of the Borrower entitled to
vote for members of the board of directors or equivalent governing body of the
Borrower on a fully-diluted basis (and taking into account all such securities
that such "person" or "group" has the right to acquire pursuant to any option
right); or
(b)    any Person or two or more Persons acting in concert shall have acquired
by contract or otherwise, or shall have entered into a contract or arrangement
that, upon consummation thereof, will result in its or their acquisition of the
power to exercise, directly or indirectly, a controlling influence over the
management or policies of the Borrower, or control over the equity securities of
the Borrower entitled to vote for members of the board of directors or
equivalent governing body of the Borrower on a fully-diluted basis (and taking
into account all such securities that such Person or Persons have the right to
acquire pursuant to any option right) representing 50% or more of the combined
voting power of such securities; or


6

--------------------------------------------------------------------------------




(c)    the Borrower shall cease to own, directly or indirectly, 100% of the
beneficial and voting Equity Interests of any Pledged Subsidiary, except as
permitted by Section 7.04 or 7.05.
"Closing Date" means the first date on or before September 18, 2018 upon which
all the conditions precedent in Section 4.01 are satisfied or waived in
accordance with Section 11.01.
"Code" means the Internal Revenue Code of 1986, and the rules and regulations
promulgated thereunder.
"Collateral" means all of the "Collateral" referred to in the Collateral
Documents and all of the other property that is or is intended under the terms
of the Collateral Documents to be subject to Liens in favor of the
Administrative Agent for the benefit of the Secured Parties with respect to the
Obligations, which shall include all of the Equity Interests of each Subsidiary
set forth on Schedule 5.13(b).
"Collateral Documents" means, collectively, the Pledge Agreement and each of the
other agreements, instruments or documents executed by the Borrower that creates
or purports to create a Lien in favor of the Administrative Agent for the
benefit of the Secured Parties.
"Common Equity Tier 1 Ratio" means the common equity tier 1 ratio (expressed as
a percentage rounded to two decimal places), determined in accordance with the
then-current regulations of the applicable Bank Regulatory Authority on a
Consolidated basis for the Borrower and its Subsidiaries.
"Compliance Certificate" means a certificate substantially in the form of
Exhibit C.
"Consolidated" means, when used with reference to financial statements or
financial statement items of any Person, such statements or items on a
consolidated basis in accordance with applicable principles of consolidation
under GAAP.
"Consolidated Net Income" means, for any period, the net income or loss of the
Borrower and its Subsidiaries for such period, determined on a Consolidated
basis and in accordance with GAAP, as reported in the financial statements of
the Borrower included with each annual report and quarterly report of the
Borrower as filed with the SEC.
"Contractual Obligation" means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
"Control" means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
"Controlling" and "Controlled" have meanings correlative thereto.
"Covered Entity" means any of the following:
(i)    a "covered entity" as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 252.82(b);
(ii)    a "covered bank" as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 47.3(b); or
(iii)    a "covered FSI" as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 382.2(b).
"Covered Party" has the meaning specified in Section 11.24(b).




7

--------------------------------------------------------------------------------




"Debtor Relief Laws" means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally. "Default" means any event or condition that constitutes an Event of
Default or that, with the giving of any notice, the passage of time, or both,
would be an Event of Default.
"Default Rate" means when used with respect to Obligations (other than with
respect to Eurodollar Rate Loans), an interest rate equal to the sum of the Base
Rate, plus the Applicable Rate, plus 2% per annum; provided, however, that with
respect to a Eurodollar Rate Loan, the Default Rate shall be an interest rate
equal to the interest rate (including any Applicable Rate) otherwise applicable
to such Eurodollar Rate Loan plus 2% per annum.
"Default Right" has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
"Defaulting Lender" means any Lender that: (a) has failed to fund any portion of
the Revolving Credit Loans or Term Loan within one (1) Business Day of the date
required to be funded by it hereunder, unless (x) such failure has been cured or
(y) such Lender notifies the Administrative Agent and the Borrower in writing
that such failure is the result of such Lender's good faith determination that
one or more conditions precedent to funding has not been satisfied; (b) has
notified either Borrower, the Administrative Agent or any Lender in writing that
it does not intend to comply with any of its funding obligations hereunder,
unless such notice has been withdrawn and the effect of such notice has been
cured; (c) has failed, within three (3) Business Days after written request by
the Administrative Agent based on a reasonable belief that such Lender may be
unwilling or unable to comply, to confirm that it will comply with the terms of
this Agreement relating to its obligations to fund prospective Revolving Credit
Loans or Term Loan, unless such failure has been cured; (d) has otherwise failed
to pay to the Administrative Agent or any other Lender any other amount required
to be paid by it hereunder within three (3) Business Days of the date when due,
unless the subject of a good faith dispute or such failure has been cured; or
(e) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any Debtor Relief Law, or (ii) had appointed for
it a receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the FDIC or any other state or
federal regulatory authority acting in such a capacity or (iii) become the
subject of a Bail-In Action.
"Disposition" or "Dispose" means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person (or the granting of any option or other right to do any of the
foregoing), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.
"Dollar" and "$" mean lawful money of the United States.
"Early Opt-in Election" means the occurrence of:
(a)    (i) a determination by the Administrative Agent or (ii) a notification by
the Required Lenders to the Administrative Agent (with a copy to the Borrower)
that the Required Lenders have determined that U.S. dollar-denominated
syndicated credit facilities being executed at such time, or that include
language similar to that contained in Section 3.03(c) are being executed or
amended, as applicable, to incorporate or adopt a new benchmark interest rate to
replace LIBOR, and




8

--------------------------------------------------------------------------------




(b)    (i) the election by the Administrative Agent or (ii) the election by the
Required Lenders to declare that an Early Opt-in Election has occurred and the
provision, as applicable, by the Administrative Agent of written notice of such
election to the Borrower and the Lenders or by the Required Lenders of written
notice of such election to the Administrative Agent.
"EEA Financial Institution" means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
"EEA Member Country" means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
"EEA Resolution Authority" means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
"Eligible Assignee" means any Person that meets the requirements to be an
assignee under Section 11.06(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 11.06(b)(iii)).
"Environmental Laws" means any and all Federal, state, local and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.
"Environmental Liability" means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any of its Subsidiaries directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
"Equity Interests" means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
"ERISA" means the Employee Retirement Income Security Act of 1974 and the rules
and regulations promulgated thereunder.




9

--------------------------------------------------------------------------------




"ERISA Affiliate" means any Person who together with the Borrower or any of its
Subsidiaries is treated as a single employer within the meaning of
Sections 414(b) or (c) of the Code or, solely for purposes of Section 412 of the
Code or Section 302 of ERISA, Sections 414(m) or (o) of the Code or
Section 4001(b) of ERISA.
"ERISA Event" means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization or insolvent
(within the meaning of Title IV of ERISA); (d) the filing of a notice of intent
to terminate, the treatment of a Plan amendment as a distress termination under
Section 4041 or 4041A of ERISA, or the commencement of proceedings by the PBGC
to terminate a Pension Plan or Multiemployer Plan; (e) an event or condition
which would reasonably be expected to result in the termination of, or the
appointment of a trustee to administer, any Pension Plan or Multiemployer Plan;
or (f) the imposition of any liability under Title IV of ERISA, other than for
PBGC premiums due but not delinquent under Section 4007 of ERISA, upon the
Borrower or any ERISA Affiliate.
"EU Bail-In Legislation Schedule" means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
"Eurodollar Rate" means a rate per annum determined by the Administrative Agent
pursuant to the following formula:
Eurodollar Rate =
LIBOR
 
1.00-Eurodollar Reserve Percentage



"Eurodollar Rate Loan" means a Revolving Credit Loan or the Term Loan that bears
interest at a rate based on the Eurodollar Rate.
"Eurodollar Reserve Percentage" means, for any day, the percentage which is in
effect for such day as prescribed by the FRB (or any successor) for determining
the maximum reserve requirement (including, without limitation, any basic,
supplemental or emergency reserves) in respect of eurocurrency liabilities or
any similar category of liabilities for a member bank of the Federal Reserve
System in New York City.
"Eurodollar Rate Loan" means a Revolving Credit Loan or the Term Loan that bears
interest at a rate based on the Eurodollar Rate.
"Event of Default" has the meaning specified in Section 9.01.
"Excluded Taxes" means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) taxes imposed on or measured by its overall net
income (however denominated), and franchise taxes imposed on it (in lieu of net
income taxes), by the jurisdiction (or any political subdivision thereof) under
the Laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its applicable Lending Office
is located, (b) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction in which the Borrower is located,
(c) any backup withholding tax that is required by the Code to be withheld from
amounts payable to a Lender that has failed to comply with Section 3.01(e)(ii),
and (d) in the case of a Foreign Lender (other than an assignee pursuant to a
request by the Borrower under Section 11.13), any United States withholding tax
that (i) is required to be imposed on amounts


10

--------------------------------------------------------------------------------




payable to such Foreign Lender pursuant to the Laws in force at the time such
Foreign Lender becomes a party hereto (or designates a new Lending Office) or
(ii) is attributable to such Foreign Lender's failure or inability (other than
as a result of a Change in Law) to comply with clause (B) of
Section 3.01(e)(ii), except to the extent that such Foreign Lender (or its
assignor, if any) was entitled, at the time of designation of a new Lending
Office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding tax pursuant to Section 3.01(a)(ii) or (c)(i), and
(e) any withholding taxes imposed by FATCA.
"Existing Credit Agreement" means the Credit Agreement among Borrower,
Administrative Agent, and the other lenders party thereto, dated December 15,
2014, as amended and otherwise modified.
"Existing Mortgage" means the mortgage on the buildings located at 9700 West
Higgins Road, 9701 West Higgins Road and 9801 West Higgins Road, Rosemont,
Illinois.
"Existing Mortgage Loan" means the loan from U.S. Bank National Association
secured by the Existing Mortgage.
"Facility" means, the Revolving Credit Facility and the Term Loan Facility
provided by the Lenders in accordance with the terms of this Agreement.
"FATCA" means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.
"FDIA" means the Federal Deposit Insurance Act of 1933.
"FDIC" means the Federal Deposit Insurance Corporation.
"Federal Funds Rate" means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day, provided that if such
rate is not so published for any day which is a Business Day, the Federal Funds
Rate for such day shall be the average of the quotation for such day on such
transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by the Administrative Agent.
Notwithstanding the foregoing, if the Federal Funds Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.
"Federal Reserve Bank of New York's Website" means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.
"Fee Letter" means (a) the letter agreement, dated September 18, 2018 between
the Borrower and the Administrative Agent, and (b) any other letter agreement
between the Borrower and Administrative Agent from time to time concerning fees
with respect to the Loan Documents and the Loans.
"First Amendment Effective Date" means September 17, 2019.


11

--------------------------------------------------------------------------------




"Foreign Lender" means any Lender that is organized under the Laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
"FRB" means the Board of Governors of the Federal Reserve System of the United
States.
"Fund" means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
"Fundamental Change" is defined in Section 7.04.
"GAAP" means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
"Governmental Authority" means any nation or government, any state, province or
territory or other political subdivision thereof, any governmental agency
(including the OCC, the FDIC and the FRB), department, authority,
instrumentality, regulatory body, court, central bank or other governmental
entity exercising executive, legislative, judicial, taxing, regulatory or
administrative functions of or pertaining to government, any securities exchange
and any self-regulatory organization exercising such functions (including any
supra national bodies such as the European Union or the European Central Bank)
and any group or body charged with setting financial accounting or regulatory
capital rules or standards (including, without limitation, the Bank for
International Settlements or the Basel Committee on Banking Supervision or any
successor or similar authority to any of the foregoing).
"Governmental Guaranty" means any guaranty or other agreement by which (a) the
FDIC or FRB agrees to indemnify the Borrower or any Subsidiary for any loss
related to any asset of any Subsidiary acquired by such Subsidiary from the
FDIC, and (b) any agency not described in clause (a) of the federal government
of the United States of America which agrees to indemnify the Borrower or any
Subsidiary for any loss related to any asset of the Borrower or such Subsidiary
and which indemnity is backed by the full faith and credit of the federal
government of the United States of America.
"Guarantee" means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the "primary obligor") in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part) or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or


12

--------------------------------------------------------------------------------




portion thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith. The term "Guarantee" as a
verb has a corresponding meaning.
"Hazardous Materials" means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
"Indebtedness" means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
(b)    the maximum amount of all direct or contingent obligations of such Person
arising under letters of credit (including standby and commercial), bankers'
acceptances, bank guaranties, surety bonds and similar instruments;
(c)    net obligations of such Person under any Swap Contract;
(d)    all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business and not past due for more than 90 days after the date on which such
trade account was due);
(e)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;
(f)    all Attributable Indebtedness in respect of Capitalized Leases and
Synthetic Lease Obligations of such Person;
(g)    all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person or any warrant, right or option to acquire such Equity
Interest, valued, in the case of a redeemable preferred interest, at the greater
of its voluntary or involuntary liquidation preference plus accrued and unpaid
dividends; and
(h)    all Guarantees of such Person in respect of any of the foregoing.
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.
"Indemnified Taxes" means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.
"Indemnitees" has the meaning specified in Section 11.04(b).


13

--------------------------------------------------------------------------------




"Information" has the meaning specified in Section 11.07.
"Interest Payment Date" means, (a) as to any Revolving Credit Loan which is a
Eurodollar Rate Loan, the last day of each Interest Period applicable to such
Loan, the Revolving Credit Maturity Date and, if such Interest Period extends
more than three (3) months, at the end of each three (3) month interval during
such Interest Period; (b) as to any Revolving Credit Loan which is a Base Rate
Loan, the last Business Day of each March, June, September and December and the
Revolving Credit Maturity Date; (c) as to any Term Loan which is a Eurodollar
Rate Loan, the last day of each Interest Period applicable to such Loan, the
Term Loan Maturity Date and, except in the case of the period from the Closing
Date to December 31, 2018, if such Interest Period extends more than three (3)
months, at the end of each three (3) month interval during such Interest Period;
and (d) as to any Term Loan which is a Base Rate Loan, the last Business Day of
each March, June, September and December and the Term Loan Maturity Date.
"Interest Period" means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and, except as provided below, ending on the date that
is seven (7) days or one (1), two (2), three (3), or six (6) months thereafter
(as elected by the Borrower pursuant to Section 2.01 or 2.02); provided that:
(a)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the immediately preceding Business Day;
(b)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period;
(c)    no Interest Period with respect to a Revolving Credit Loan shall extend
beyond the Revolving Credit Maturity Date and no Interest Period with respect to
the Term Loan shall extend beyond the Term Loan Maturity Date; and
(d)    the initial Interest Period for any Term Loan made on the Closing Date
shall extend to and end on December 31, 2018, with interest accruing and being
computed using three month LIBOR as in effect on the Closing Date.
"Investment" means, as to any Person, any direct or indirect acquisition
(including any Acquisition) or investment by such Person, whether by means of
(a) the purchase or other acquisition of Equity Interests of another Person, or
(b) a loan, advance or capital contribution to, Guarantee or assumption of debt
of, or purchase or other acquisition of any other debt or interest in, another
Person.
"IRS" means the United States Internal Revenue Service.
"Junior Subordinated Indentures" means the Subordinated Indenture and
Supplemental Indenture each dated June 13, 2014 between the Borrower and U.S.
Bank National Association, as Trustee.
"Laws" means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.


14

--------------------------------------------------------------------------------




"Lender" means each Person executing this Agreement as a Lender on the Closing
Date and any other Person that shall have become a party to this Agreement as a
Lender pursuant to an Assignment and Assumption.
"Lending Office" means, as to any Lender, the office or offices of such Lender
described as such in such Lender's Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.
"LIBOR" means, subject to the implementation of a Benchmark Replacement Rate in
accordance with Section 3.03(bc),
(a)    for any interest rate calculation with respect to a Eurodollar Rate Loan
for any Interest Period, the rate of interest per annum determined on the basis
of the rate for deposits in Dollars for a period equal to the applicable
Interest Period as published by the ICE Benchmark Administration Limited, a
United Kingdom company, or a comparable or successor quoting service approved by
the Administrative Agent, at approximately 11:00 a.m. (London time) two (2)
London Banking Days prior to the first day of the applicable Interest Period.
If, for any reason, such rate is not so published, then "LIBOR" shall be
determined by the Administrative Agent to be the arithmetic average of the rate
per annum at which deposits in Dollars would be offered by first class banks in
the London interbank market to the Administrative Agent at approximately 11:00
a.m. (London time) two (2) London Banking Days prior to the first day of the
applicable Interest Period for a period equal to such Interest Period;, and
(b)    for any interest rate calculation with respect to a Base Rate Loan, the
rate of interest per annum determined on the basis of the rate for deposits in
Dollars for an interest periodInterest Period equal to one month (commencing on
the date of determination of such interest rate) as published by ICE Benchmark
Administration Limited, a United Kingdom company, or a comparable or successor
quoting service approved by the Administrative Agent, at approximately 11:00
a.m. (London time) on such date of determination, or, if such date is not a
Business Day, then the immediately preceding Business Day. If, for any reason,
such rate is not so published, then "LIBOR" for such Base Rate Loan shall be
determined by the Administrative Agent to be the arithmetic average of the rate
per annum at which deposits in Dollars would be offered by first class banks in
the London interbank market to the Administrative Agent at approximately 11:00
a.m. (London time) on such date of determination for a period equal to one month
commencing on such date of determination.
Each calculation by the Administrative Agent of LIBOR shall be conclusive and
binding for all purposes, absent manifest error.
Notwithstanding the foregoing, (x) in no event shall LIBOR (including without
limitation anyany Benchmark Replacement Rate with respect thereto) be less than
0.0% and (y) unless otherwise specified in anany amendment to this Agreement
entered into in accordance with Section 3.03(bc), in the event that a Benchmark
Replacement Rate with respect to LIBOR is implemented, then all references
herein to LIBOR shall be deemed references to such Benchmark Replacement Rate.
"Lien" means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).
"Loan and Lease Allowance" means, as of any date of determination, as determined
on a Consolidated basis for the Borrower and its Subsidiary Banks and in
accordance with GAAP, the aggregate amount of the


15

--------------------------------------------------------------------------------




allowance for loan and lease losses of all Subsidiary Banks as reported in the
financial statements of the Borrower included with each annual report and
quarterly report of Borrower as filed with the SEC, but excluding any allowance
for loan and lease losses with respect to acquisitions by Borrower or its
Subsidiaries of loans and leases which are subject to a Governmental Guaranty
provided by the FDIC to the extent of such Governmental Guaranty.
"Loan" means a Revolving Credit Loan or the Term Loan.
"Loan Documents" means, collectively, (a) this Agreement, (b) the Notes, (c) the
Collateral Documents, (d) the Fee Letter, and each other document, instrument,
certificate and agreement executed and delivered by the Borrower or any
Subsidiary in favor of or provided to the Administrative Agent or any Lender in
connection with this Agreement, all as may be amended, restated, supplemented or
otherwise modified from time to time.
"Loan Notice" means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other or (c) a continuation of Eurodollar Rate Loans, pursuant
to Section 2.02(a), which, if in writing, shall be substantially in the form of
Exhibit A.
"London Banking Day" means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank Eurodollar market.
"Marketable Securities" means, collectively, (a) marketable direct obligations
issued or unconditionally guaranteed by the United States or any agency thereof,
(b) marketable direct obligations issued by any of the United States or any
municipality thereof and currently having a rating of (i) AA or higher issued by
S&P and (ii) Aa2 or higher issued by Moody's, and (c) corporate bonds and
issuances and currently having a rating of (i) AA or higher issued by S&P and
(ii) Aa2 or higher issued by Moody's.
"Material Adverse Effect" means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties or financial condition
of the Borrower and its Subsidiaries taken as a whole; (b) a material impairment
of (i) the rights, remedies and benefits of the Administrative Agent or any
Lender under any Loan Document, or (ii) the ability of the Borrower to perform
its Obligations; or (c) a material adverse effect upon the legality, validity,
binding effect or enforceability against the Borrower of any Loan Document to
which it is a party.
"Material Contract" means, with respect to any Person, each contract to which
such Person is a party which it has, or should have, filed as a material
contract to its periodic filings pursuant to the Securities Exchange Act of
1934, as amended.
"Material Subsidiary" means, at any time, each Subsidiary which has (as of the
date of determination) assets having a book value in excess of 5% of Total
Assets.
"Multiemployer Plan" means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.
"Nonbank Subsidiary" means any Subsidiary of the Borrower that is neither (a) a
Subsidiary Bank nor (b) a direct or indirect Subsidiary of a Subsidiary Bank.
"Non-Defaulting Lender" has the meaning specified in Section 2.11(b).


16

--------------------------------------------------------------------------------




"Non-Performing Loans" means the sum of (a) all loans classified as past due 90
days or more and still accruing interest and (b) all loans classified as
"non-accrual" and no longer accruing interest, excluding loans and leases
referenced above which are wholly or partially guaranteed pursuant to a
Governmental Guaranty, and excluding any purchased impaired loans, as reported
in the financial statements of the Borrower included with each annual report and
quarterly report of the Borrower as filed with the SEC.
"Note" means a Revolving Credit Note or a Term Note.
"Notice of Borrowing" has the meaning specified in Section 2.01(b).
"Notice of Continuation/Conversion" has the meaning specified in
Section 2.02(a).
"Obligations" means all advances to, and debts, liabilities, obligations,
covenants and duties of, the Borrower arising under any Loan Document or
otherwise with respect to any Loans, in each case whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against the Borrower or any Affiliate
thereof of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding.
"OFAC" means the Office of Foreign Assets Control of the United States
Department of the Treasury.
"Organization Documents" means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
"Other Taxes" means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document except any such Taxes imposed with respect to an assignment.
"Outstanding Amount" means with respect to Revolving Credit Loans or the Term
Loan, as applicable, on any date, the aggregate outstanding principal amount
thereof after giving effect to any borrowings and prepayments or repayments of
Revolving Credit Loans and the Term Loan, as applicable, occurring on such date.
"Participant" has the meaning specified in Section 11.06(d).
"PBGC" means the Pension Benefit Guaranty Corporation or any successor agency.
"Pension Plan" means any "employee pension benefit plan" (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an


17

--------------------------------------------------------------------------------




obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the immediately preceding five plan years.
"Person" means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
"Plan" means any "employee benefit plan" (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.
"Platform" has the meaning specified in Section 6.02.
"Pledge Agreement" has the meaning specified in Section 4.01(a).
"Pledged Subsidiary" has the meaning specified in the Pledge Agreement.
"Primary Capital" means, at any date as determined on a Consolidated basis for
the Borrower and its Subsidiaries and in accordance with GAAP, the sum of (a)
the aggregate amount of total equity capital of Borrower and its Subsidiaries as
at the date of determination, plus (b) the Loan and Lease Allowance as at the
date of determination.
"Prime Rate" means, at any time, the rate of interest per annum publicly
announced from time to time by the Wells Fargo Bank, N.A. as its prime rate.
Each change in the Prime Rate shall be effective as of the opening of business
on the day such change in such prime rate occurs. The parties hereto acknowledge
that the rate announced publicly by Wells Fargo Bank, N.A. as its prime rate is
an index or base rate and shall not necessarily be its lowest or best rate
charged to its customers or other banks. Notwithstanding the foregoing, if Prime
Rate shall be less than zero, such rate shall be deemed to be zero for purposes
of this Agreement.
"Public Lender" has the meaning specified in Section 6.02.
"PTE" means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
"QFC" has the meaning assigned to the term "qualified financial contract" in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
"QFC Credit Support" has the meaning specified in Section 11.24(b).
"Ratio of Adjusted Non-Performing Assets to Primary Capital" means, as of the
last day of any fiscal quarter of the Borrower, the ratio (expressed as a
percentage rounded to two decimal places) of (a) Adjusted Non-Performing Assets
to (b) Primary Capital.
"Refinance" means to refinance, refund, renew or extend. "Refinanced" and
"Refinancing" have correlative meanings.
"Register" has the meaning specified in Section 11.06(c).
"Related Parties" means, with respect to any Person, such Person's Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person's Affiliates.


18

--------------------------------------------------------------------------------




"Replacement Rate" has the meaning specified in Section 3.03(b).
"Relevant Governmental Body" means the FRB and/or the Federal Reserve Bank of
New York, or a committee officially endorsed or convened by the FRB and/or the
Federal Reserve Bank of New York or any successor thereto.
"Reportable Event" means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
"Required Lenders" means, as of any date of determination, Lenders holding at
least 66-2/3% of the sum of the (a) Total Outstandings and (b) aggregate unused
Revolving Credit Commitments and the Term Loan Commitment; provided that the
unused Revolving Credit Commitment and Term Loan Commitment of, and the portion
of the Total Outstandings held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.
"Resolution Authority" means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.
"Responsible Officer" means the chief executive officer, president, chief
financial officer, chief operating officer, treasurer, assistant treasurer or
controller of the Borrower or any other officer of such Person designated in
writing by the Borrower to the Administrative Agent; provided that, to the
extent requested thereby, the Administrative Agent shall have received a
certificate of such Person certifying as to the incumbency and genuineness of
the signature of each such officer. Any document delivered hereunder that is
signed by a Responsible Officer of the Borrower shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of the Borrower and such Responsible Officer shall be
conclusively presumed to have acted on behalf of the Borrower.
"Restricted Payment" means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Borrower, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, defeasance, acquisition, cancellation or
termination of any such capital stock or other Equity Interest, or on account of
any return of capital to the Borrower's stockholders, or any option, warrant or
other right to acquire any such dividend or other distribution or payment.
"Return on Average Assets Ratio" means, for the most recently completed four
fiscal quarters of the Borrower and its Subsidiaries on a Consolidated basis,
the ratio (expressed as a percentage rounded to two decimal places) of (a)
Consolidated Net Income for such four fiscal quarters, to (b) Average Assets for
such four fiscal quarters.
"Revolving Credit Commitment" means, as to each Lender, its obligation to make
Revolving Credit Loans to the Borrower pursuant to Section 2.01(b), in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender's name on Schedule 2.01 under the caption
"Revolving Credit Commitment" or opposite such caption in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.
"Revolving Credit Facility" means, the revolving credit facility provided by the
Lenders in accordance with the terms of this Agreement.
"Revolving Credit Loan" has the meaning specified in Section 2.01(b).


19

--------------------------------------------------------------------------------




"Revolving Credit Maturity Date" means the earliest to occur of
(a) September 1514, 20202021, (b) the termination of the entire Revolving Credit
Commitment by the Borrower pursuant to Section 2.04(a), and (c) the date of
termination of the Revolving Credit Commitment pursuant to Section 9.02(a).
"Revolving Credit Note" means a promissory note made by the Borrower in favor of
a Lender evidencing Revolving Credit Loans made by such Lender, substantially in
the form of Exhibit B.
"Risk-Based Capital Ratio" means the total risk-based capital ratio, determined
in accordance with the then-current regulations of the applicable Bank
Regulatory Authority on a Consolidated basis for the Borrower and its
Subsidiaries.
"Sanctioned Country" means at any time, a country or territory which is itself
the subject or target of any Sanctions (including, as of the Closing Date, Cuba,
Iran, North Korea, Syria and the Crimea region of Ukraine).
"Sanctioned Person" means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC (including,
without limitation, OFAC's Specially Designated Nationals and Blocked Persons
List and OFAC's Consolidated Non-SDN List), the U.S. Department of State, the
United Nations Security Council or the European Union, Her Majesty's Treasury,
(b) any Person operating, organized or resident in a Sanctioned Country or
(c) any Person owned or controlled by any such Person or Persons described in
clauses (a) and (b), including a Person that is publicly announced by OFAC to be
a Sanctions target based on the ownership of such legal entity by Sanctioned
Person(s).
"Sanctions" means any and all economic or financial sanctions, sectoral
sanctions, secondary sanctions, trade embargoes and anti-terrorism laws,
including but not limited to those imposed, administered or enforced from time
to time by the U.S. government (including those administered by OFAC or the U.S.
Department of State), the United Nations Security Council, the European Union or
Her Majesty's Treasury, in each case, that are applicable to the Borrower or any
of its Subsidiaries or Affiliates.
"SEC" means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
"Second Amendment Effective Date" means September 15, 2020.
"Secured Parties" means, collectively, the Administrative Agent, the Lenders,
each co-agent or sub-agent appointed by the Administrative Agent from time to
time pursuant to Section 10.05, and the other Persons the Obligations owing to
it which are or are purported to be secured by the Collateral under the terms of
the Collateral Documents.
"Senior Debt" means all Indebtedness of the Borrower other than Subordinated
Debt, and excluding any Indebtedness owed among the Borrower and a Subsidiary.
"SOFR" with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York's Website.
"Solvent" and "Solvency" means, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become


20

--------------------------------------------------------------------------------




absolute and matured, (c) such Person does not intend to, and does not believe
that it will, incur debts or liabilities beyond such Person's ability to pay
such debts and liabilities as they mature, (d) such Person is not engaged in
business or a transaction, and is not about to engage in business or a
transaction, for which such Person's property would constitute an unreasonably
small capital and (e) such Person is able to pay its debts and liabilities,
contingent obligations and other commitments as they mature in the ordinary
course of business. The amount of contingent liabilities at any time shall be
computed as the amount that, in the light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.
"Specified Subsidiary" means any of the Subsidiaries of the Borrower identified
on Schedule 7.09.
"Subordinated Debt" means any Indebtedness of the Borrower or any Nonbank
Subsidiary that (a) is subordinated to the obligations of the Borrower and its
Subsidiaries hereunder and under the other Loan Documents on terms not
materially less favorable to Lenders than those in any Junior Subordinated
Indenture or otherwise in a manner reasonably acceptable to the Administrative
Agent, (b) is unsecured and (c) has terms that are less restrictive in all
material respects than the terms of this Agreement or are otherwise reasonably
acceptable to the Administrative Agent.
"Subsidiary" of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
"Subsidiary" or to "Subsidiaries" shall refer to a Subsidiary or Subsidiaries of
the Borrower.
"Subsidiary Bank" means, collectively, (i) each bank listed on Schedule 5.13(b)
(as such Schedule may be updated from time to time as agreed between the
Borrower and the Administrative Agent) and (ii) each Subsidiary of the Borrower
that is formed after the date hereof as a bank or a banking corporation under
applicable Law.
"Supported QFC" has the meaning specified in Section 11.24(b).
"Swap Contract" means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a "Master Agreement"), including
any such obligations or liabilities under any Master Agreement.
"Swap Termination Value" means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a),


21

--------------------------------------------------------------------------------




the amount(s) determined as the mark-to-market value(s) for such Swap Contracts,
as determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Swap Contracts (which may
include a Lender or any Affiliate of a Lender).
"Synthetic Lease Obligation" means the monetary obligation of a Person under
(a) a so‑called synthetic, off-balance sheet or tax retention lease or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
"Tangible Equity" means, at any date as determined on a Consolidated basis for
the Borrower and its Subsidiaries and in accordance with GAAP, the aggregate
amount of equity capital of Borrower and its Subsidiaries as at the date of
determination, less the aggregate amount of intangible assets as at the date of
determination, as reported in the financial statements of the Borrower included
with each annual report and quarterly report of the Borrower as filed with the
SEC.
"Taxes" means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
"Term Loan" has the meaning specified in Section 2.01(a).
"Term Loan Commitment" means as to each Lender, its obligation to make the Term
Loan to the Borrower pursuant to Section 2.01(a), in an aggregate principal
amount not to exceed the amount set forth opposite such Lender's name on
Schedule 2.01 under the caption "Term Loan Commitment" or opposite such caption
in the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.
"Term Loan Facility" means, the term loan facility provided by the Lenders in
accordance with the terms of this Agreement.
"Term Loan" has the meaning specified in Section 2.01(a).
"Term Loan Maturity Date" means the first to occur of (a) September 18, 2023 and
(b) the date of acceleration of the Term Loans pursuant to Section 9.02(a).
"Term Note" means a promissory note made by the Borrower in favor of a Lender
evidencing the Term Loan made by such Lender, substantially in the form of
Exhibit A.
"Threshold Amount" means $15,000,000.
"Term SOFR" means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.
"Tier 1 CapitalTexas Ratio" means the tier 1 risk-based capital , as of the last
day of any fiscal quarter of the Borrower, the ratio (expressed as a percentage
rounded to two decimal places), determinedin accordance with thethen-current
regulations of the applicable Bank Regulatory Authority on a Consolidated basis
for the Borrower and its Subsidiaries. of (a) Adjusted Non-Performing Assets to
(b) the sum of Tangible Equity plus Allowance for Loan Losses.
"Threshold Amount" means $15,000,000.


22

--------------------------------------------------------------------------------




"Tier 1 Leverage Ratio" means the tier 1 leverage ratio (expressed as a
percentage rounded to two decimal places), determined in accordance with the
then-current regulations of the applicable Bank Regulatory Authority on a
Consolidated basis for the Borrower and its Subsidiaries.
"Total Assets" means, at any time, the aggregate amount set forth as "total
assets" on the Borrower's most recent annual or quarterly financial statements
delivered to the Administrative Agent pursuant to Section 6.01(a) or (b).
"Total Revolving Credit Outstandings" means the aggregate Outstanding Amount of
all Revolving Credit Loans and the Term Loan.
"Total Revolving Credit Outstandings" means the aggregate Outstanding Amount of
all Revolving Credit Loans and the Term Loan.
"Type" means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.
"UCC" means the Uniform Commercial Code as in effect in the State of Illinois;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
Illinois, "UCC" means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non‑perfection or priority.
"UK Financial Institution" means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended from time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.
"UK Resolution Authority" means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.
"Unadjusted Benchmark Replacement" means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.
"Unfunded Pension Liability" means the excess of a Pension Plan's benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan's assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.
"United States" and "U.S." mean the United States of America.
"U.S. Government" means the federal government of the United States.
"U.S. Person" means any Person that is a "United States person" as defined in
Section 7701(a)(30) of the Code.
"U. S. Special Resolution Regimes" has the meaning specified in Section
11.24(b).
"Wells Fargo" means Wells Fargo Bank, N.A.


23

--------------------------------------------------------------------------------




"Write-Down and Conversion Powers" means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule., and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.
1.02    Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:
(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
"include," "includes" and "including" shall be deemed to be followed by the
phrase "without limitation." The word "will" shall be construed to have the same
meaning and effect as the word "shall." Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, supplements or modifications set forth herein or in any other
Loan Document), (ii) any reference herein to any Person shall be construed to
include such Person's successors and assigns, (iii) the words "herein," "hereof"
and "hereunder," and words of similar import when used in any Loan Document,
shall be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, Exhibits and Schedules to, the Loan Document in which
such references appear, (v) any reference to any law shall include all statutory
and regulatory provisions consolidating, amending, replacing or interpreting
such law and any reference to any law or regulation shall, unless otherwise
specified, refer to such law or regulation as amended, modified or supplemented
from time to time, (vi) the words "asset" and "property" shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights, (vii) the term "documents" includes any and all instruments,
documents, agreements, certificates, notices, reports, financial statements and
other writings, however evidenced, whether in physical or electronic form, and
(viii) references to a Bank Regulatory Authority shall include each Governmental
Authority that succeeds to any function of such Bank Regulatory Authority.
(b)    In the computation of periods of time from a specified date to a later
specified date, the word "from" means "from and including;" the words "to" and
"until" each mean "to but excluding;" and the word "through" means "to and
including."
(c)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
1.03    Accounting Terms.
(a)    Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a


24

--------------------------------------------------------------------------------




consistent basis, as in effect from time to time, and in a manner consistent
with that used in preparing the Audited Financial Statements, except as
otherwise specifically prescribed herein.
(b)    Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
To the extent that any change in GAAP after the Closing Date results in leases
which are, or would have been, classified as operating leases under GAAP as it
exists on the Closing Date being classified as a capital lease under as revised
GAAP, such change in classification of leases from operating leases to capital
leases shall be ignored for purposes of this Agreement.
(c)    Capital Leases. Notwithstanding anything to the contrary contained in
Section 1.03(a) or otherwise in this Agreement, in the event of an accounting
change requiring all leases to be capitalized, only those leases (assuming for
purposes hereof that such leases were in existence on the date hereof) that
would constitute capital leases in conformity with GAAP on the date hereof shall
be considered capital leases, and all calculations and deliverables under this
Agreement or any other Loan Document shall be made or delivered, as applicable,
in accordance therewith.
1.04    Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).
1.05    Times of Day. Unless otherwise specified, all references herein to times
of day shall be references to U.S. Central time (daylight or standard, as
applicable).
1.06    Rates. The Administrative Agent does not warrant or accept
responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to the rates in the
definition of "LIBOR". or with respect to any rate that is an alternative or
replacement for or successor to any such rate (including, without limitation,
any Benchmark Replacement) or the effect of any of the foregoing, or of any
Benchmark Replacement Conforming Changes.
ARTICLE II
THE COMMITMENTS AND BORROWINGS
2.01    The Loans; Borrowing.
(a)    Term Loan.
(i)    Term Loan. Subject to the terms and conditions of this Agreement, and in
reliance upon the representations and warranties set forth in this Agreement and
the other Loan Documents, each Lender with a Term Loan Commitment severally
agrees to make a term loan (the "Term Loan") to the Borrower on the Closing Date
in an aggregate principal amount not to exceed such Lender's Term Loan
Commitment as of the Closing Date. Notwithstanding the foregoing, if the
entirety of the Term Loan Commitment has not been drawn on the Closing Date,
then the entire remaining amount of the undrawn Term


25

--------------------------------------------------------------------------------




Loan Commitment shall be automatically cancelled. No amounts paid or prepaid
under the Term Loan may be reborrowed.
(ii)    Term Loan Borrowing. The Borrower shall give the Administrative Agent
irrevocable written notice in the form of a Notice of Borrowing, not later than
11:00 a.m. at least three (3) Business Days before the Closing Date, of its
intention to borrow the Term Loan, specifying (A) the date of such borrowing,
which shall be a Business Day, (B) the amount of such borrowing (which shall be
in an aggregate principal amount of $5,000,000 or a whole multiple of $1,000,000
in excess thereof), and (C) the duration of the Interest Period applicable
thereto. If the Borrower fails to specify an Interest Period, the Interest
Period shall be three months. Not later than 1:00 p.m. on the Closing Date, each
Term Loan Lender will make available to the Administrative Agent for the account
of the Borrower, at the Administrative Agent's Office in immediately available
funds, the amount of such Term Loan to be made by such Lender under its
Applicable Percentage on the Closing Date. The Borrower hereby irrevocably
authorizes the Administrative Agent to disburse the proceeds of the Term Loan in
immediately available funds by wire transfer to such Person or Persons as may be
designated by the Borrower in writing.
(b)    Revolving Credit Loans.
(i)    Revolving Credit Loans. Subject to the terms and conditions set forth in
this Agreement, and in reliance upon the representations and warranties set
forth in this Agreement and the other Loan Documents, each Lender severally
agrees to make revolving credit loans (each such loan, a "Revolving Credit
Loan") to the Borrower from time to time, on any Business Day during the
Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Lender's Revolving Credit Commitment; provided,
however, that after giving effect to any Borrowing, (i) the Total Revolving
Credit Outstandings shall not exceed the Aggregate Revolving Credit Commitment,
and (ii) the aggregate Outstanding Amount of the Revolving Credit Loans of any
Lender shall not exceed such Lender's Revolving Credit Commitment. Within the
limits of each Lender's Revolving Credit Commitment, and subject to the other
terms and conditions of this Agreement, the Borrower may borrow under this
Section 2.01(b), prepay under Section 2.03, and reborrow under this
Section 2.01(b). Revolving Credit Loans may be Base Rate Loans or Eurodollar
Rate Loans, as further provided herein.
(ii)    Revolving Credit Loan Borrowings. The Borrower shall give the
Administrative Agent irrevocable written notice in the form of Exhibit F a
("Notice of Borrowing"), not later than 11:00 a.m. (i) on the same Business Day
as each Base Rate Loan and (iii) at least three (3) Business Days before each
Eurodollar Rate Loan, of its intention to borrow, specifying (A) the date of
such borrowing, which shall be a Business Day, (B) the amount of such borrowing,
which shall be (x) with respect to Base Rate Loans in an aggregate principal
amount of $3,000,000 or a whole multiple of $1,000,000 in excess thereof, and
(y) with respect to Eurodollar Rate Loans in an aggregate principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof, (C) whether the
Loans are to be Eurodollar Rate Loans or Base Rate Loans, and (D) in the case of
a Eurodollar Rate Loan, the duration of the Interest Period applicable thereto.
If the Borrower fails to specify a type of Loan in a Notice of Borrowing, then
the applicable Loans shall be made as Base Rate Loans. If the Borrower fails to
specify an Interest Period, the Interest Period shall be one month. A Notice of
Borrowing received after 11:00 a.m. shall be deemed received on the next
Business Day. The Administrative Agent shall promptly notify the applicable
Lenders of each Notice of Borrowing.
Not later than 1:00 p.m. on the proposed borrowing date of any Revolving Credit
Loan, each applicable Lender will make available to the Administrative Agent,
for the account of the Borrower, at the office of the Administrative Agent in
funds immediately available to the Administrative Agent, such Lender's
Applicable Percentage of the Revolving Credit Commitments of the Revolving
Credit Loans to be made on such borrowing date. The Borrower hereby irrevocably
authorizes the Administrative Agent to disburse the proceeds of each


26

--------------------------------------------------------------------------------




borrowing requested pursuant to this Section in immediately available funds by
crediting or wiring such proceeds to the deposit account of the Borrower
designated and agreed upon by the Borrower and the Administrative Agent from
time to time. Subject to Section 2.10 hereof, the Administrative Agent shall not
be obligated to disburse the portion of the proceeds of any Revolving Credit
Loan requested pursuant to this Section to the extent that any Lender has not
made available to the Administrative Agent its Applicable Revolving Credit
Percentage of such Loan.
2.02    Conversions and Continuations of Loans.
(a)    The Borrower shall have the option to (a) convert at any time following
the third Business Day after the Closing Date all or any portion of any
outstanding Base Rate Loans in a principal amount equal to $5,000,000 or any
whole multiple of $1,000,000 in excess thereof into one or more Eurodollar Rate
Loans and (b) upon the expiration of any Interest Period, (i) convert all or any
part of its outstanding Eurodollar Rate Loans in a principal amount equal to
$3,000,000 or a whole multiple of $1,000,000 in excess thereof into Base Rate
Loans or (ii) continue such Eurodollar Rate Loans as Eurodollar Rate Loans.
Whenever the Borrower desires to convert or continue Loans as provided above,
the Borrower shall give the Administrative Agent irrevocable prior written
notice in the form attached as Exhibit G (a "Notice of Conversion/Continuation")
not later than 11:00 a.m. three (3) Business Days before the day on which a
proposed conversion or continuation of such Loan is to be effective specifying
(A) the Loans to be converted or continued, and, in the case of any Eurodollar
Rate Loan to be converted or continued, the last day of the Interest Period
therefor, (B) the effective date of such conversion or continuation (which shall
be a Business Day), and (C) the principal amount of such Loans to be converted
or continued. If the Borrower fails to give a timely Notice of
Conversion/Continuation prior to the end of the Interest Period for any
Eurodollar Rate Loan, then the applicable Eurodollar Rate Loan shall be
automatically continued as a Eurodollar Rate Loan with an Interest Period of the
same duration. Any such automatic conversion to a Base Rate Loan shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable Eurodollar Rate Loan. If the Borrower requests a conversion
to, or continuation of, Eurodollar Rate Loans, but fails to specify an Interest
Period, it will be deemed to have specified an Interest Period of one month. The
Administrative Agent shall promptly notify the affected Lenders of such Notice
of Conversion/Continuation.
(b)    Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan. During the existence of an Event of Default, no Loans may
be requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Required Lenders.
(c)    The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurodollar
Rate Loans upon determination of such interest rate. At any time that Base Rate
Loans are outstanding, the Administrative Agent shall notify the Borrower and
the Lenders of any change in the Prime Rate used in determining the Base Rate
promptly following the public announcement of such change.
(d)    After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than six (6) Interest Periods in effect hereunder.


27

--------------------------------------------------------------------------------




2.03    Prepayments.
(a)    Optional.
(i)    Term Loan Prepayments. The Borrower may, at any time or from time to time
voluntarily prepay the Term Loan in whole or in part without premium or penalty;
provided that (A) such notice must be received by Administrative Agent not later
than 11:00 a.m. three Business Days prior to any date of prepayment of the Term
Loan; (B) any prepayment of the Term Loan shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof or, if less, the
entire principal amount thereof then outstanding. Each such notice shall specify
the date and amount of such prepayment of such Term Loan. The Administrative
Agent will promptly notify each Lender of its receipt of each such notice, and
of the amount of such Lender's ratable portion of such prepayment (based on such
Lender's Applicable Percentage in respect of the Term Loan). If such notice is
given by the Borrower, the Borrower shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein; provided that a notice of prepayment delivered by the Borrower may
state that such notice is conditioned upon the effectiveness of other credit
facilities or other transactions specified therein, in which case such notice
may be revoked by the Borrower (by notice to the Administrative Agent on or
prior to the specified effective date) if such condition is not satisfied. Any
prepayment of a Eurodollar Rate Loan shall be accompanied by all accrued
interest on the amount prepaid, together with any additional amounts required
pursuant to Section 3.05. Each prepayment of the Term Loan under this subsection
(a)(i) shall be applied to reduce in inverse order of maturity the remaining
scheduled principal installments of the Term Loan.
(ii)    Revolving Credit Facility. The Borrower may, upon notice to the
Administrative Agent, at any time or from time to time voluntarily prepay
Revolving Credit Loans in whole or in part without premium or penalty; provided
that (A) such notice must be received by the Administrative Agent not later than
11:00 a.m. (1) three Business Days prior to any date of prepayment of Eurodollar
Rate Loans and (2) on the date of prepayment of Base Rate Loans; (B) any
prepayment of Eurodollar Rate Loans shall be in a principal amount of $2,000,000
or a whole multiple of $500,000 in excess thereof; and (C) any prepayment of
Base Rate Loans shall be in a principal amount of $500,000 or a whole multiple
of $100,000 in excess thereof or, in each case, if less, the entire principal
amount thereof then outstanding. Each such notice shall specify the date and
amount of such prepayment and the Type(s) of Revolving Credit Loans to be
prepaid and, if Eurodollar Rate Loans are to be prepaid, the Interest Period(s)
of such Revolving Credit Loans. The Administrative Agent will promptly notify
each Lender of its receipt of each such notice, and of the amount of such
Lender's ratable portion of such prepayment (based on such Lender's Applicable
Percentage in respect of the Revolving Credit Facility). If such notice is given
by the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein;
provided that a notice of prepayment delivered by the Borrower may state that
such notice is conditioned upon the effectiveness of other credit facilities or
other transactions specified therein, in which case such notice may be revoked
by the Borrower (by notice to the Administrative Agent on or prior to the
specified effective date) if such condition is not satisfied. Any prepayment of
a Eurodollar Rate Loan shall be accompanied by all accrued interest on the
amount prepaid, together with any additional amounts required pursuant to
Section 3.05.
(b)    Mandatory Prepayment of Revolving Credit Loans. If for any reason the
Total Revolving Credit Outstandings at any time exceed the Aggregate Revolving
Credit Commitment at such time, the Borrower shall immediately prepay Revolving
Credit Loans in an aggregate amount equal to such excess.


28

--------------------------------------------------------------------------------




2.04    Termination or Reduction of Revolving Credit Commitments.
(a)    Optional. The Borrower may, upon notice to the Administrative Agent,
terminate the Revolving Credit Facility or from time to time permanently reduce
the Aggregate Revolving Credit Commitment; provided that (i) any such notice
shall be received by the Administrative Agent not later than 11:00 a.m. three
Business Days prior to the date of such termination or reduction, (ii) any such
partial reduction shall be in an aggregate amount of $5,000,000 or any whole
multiple of $1,000,000 in excess thereof and (iii) the Borrower shall not
terminate or reduce the Aggregate Revolving Credit Commitment if, after giving
effect thereto and to any concurrent prepayments hereunder, the Total Revolving
Credit Outstandings would exceed the Aggregate Revolving Credit Commitment;
provided further that a notice of termination delivered by the Borrower may
state that such notice is conditioned upon the effectiveness of other credit
facilities or other transactions specified therein, in which case such notice
may be revoked by the Borrower (by notice to the Administrative Agent on or
prior to the specified effective date) if such condition is not satisfied.
(b)    Application of Revolving Credit Commitment Reductions; Payment of Fees.
The Administrative Agent will promptly notify the Lenders of any termination or
reduction of the Aggregate Revolving Credit Commitment under this Section 2.04.
Upon any reduction of the Revolving Credit Commitments, the Revolving Credit
Commitment of each Lender shall be reduced by such Lender's Applicable Revolving
Credit Percentage of such reduction amount. All fees in respect of such
terminated portion of the Aggregate Revolving Credit Commitment accrued until
the effective date of any termination of the Revolving Credit Facility shall be
paid on the effective date of such termination.
2.05    Repayment of Loans.
(a)    Repayment of Term Loan. The Borrower shall repay to the Lenders the
outstanding principal amount of the Term Loan in (i) equal consecutive
installments on the last Business Day of each of December, March, June, and
September (commencing with the last Business Day of December 2018), each such
installment shall be in a principal amount of $5,357,142.86 and (ii)  one final
installment equal to all outstanding principal of the Term Loan on the Term Loan
Maturity Date.
(b)    Repayment of Revolving Credit Loans. The Borrower shall repay to the
Lenders on the Revolving Credit Maturity Date all outstanding amounts of
principal and interest with respect to the Revolving Credit Loans.
2.06    Interest.
(a)    Interest Rates
(i)    Subject to the provisions of Section 2.06(b), (i) each Eurodollar Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate; and (ii) each Base Rate Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date (or date of conversion, as applicable) at a rate per annum equal
to the Base Rate plus the Applicable Rate.
(ii)    If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent not prohibited by applicable Laws.


29

--------------------------------------------------------------------------------




(iii)    If any amount (other than principal of any Loan) payable by the
Borrower under any Loan Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Lenders such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent not prohibited by applicable
Laws.
(iv)    Upon the request of the Required Lenders, while any Event of Default is
continuing, the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent not prohibited by
applicable Laws.
(v)    During the continuation of any Event of Default described in
Section 9.01(f) or (g), the Obligations will bear interest at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent not prohibited by applicable Laws.
(vi)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
(b)    Payments of Interest
(i)    Term Loan Interest Payments. Commencing on the first such date following
the Closing Date, interest on the Term Loan shall be due and payable in arrears
on each Interest Payment Date applicable thereto and at such others times as may
be specified herein.
(ii)    Revolving Credit Loan Interest Payments. Interest on each Revolving
Credit Loan shall be due and payable in arrears on each Interest Payment Date
applicable thereto and at such other times as may be specified herein.
(iii)    Interest Before and After Debtor Relief Proceedings. Interest hereunder
shall be due and payable in accordance with the terms hereof before and after
judgment, and before and after the commencement of any proceeding under any
Debtor Relief Law.
2.07    Fees.
(a)    Upfront Fees and Commitment Fees.
(i)    The Borrower shall pay to Administrative Agent, for the account of each
Lender holding a Term Loan Commitment, an upfront fee equal to 0.10% times the
Term Loan Commitment of such Lender on the Closing Date, such upfront fee due
and payable on the Closing Date.
(ii)    The Borrower shall pay to Administrative Agent, for the account of each
Lender holding a Revolving Credit Commitment, an upfront fee equal to 0.15%
times the Revolving Credit Commitment of such Lender on the Closing Date, such
upfront fee due and payable on the Closing Date.
(iii)    The Borrower shall pay to the Administrative Agent for the account of
each Lender holding a Revolving Credit Commitment in accordance with its
Applicable Revolving Credit Percentage, a Revolving Credit Commitment fee equal
to 0.200.30% per annum times the actual daily amount by which the Aggregate
Revolving Credit Commitment exceeds the Total Revolving Credit Outstandings. The
Revolving Credit Commitment fee shall accrue at all times during the
Availability Period, including at any time during which one or more of the
conditions in Article IV is not met, and shall be due and payable quarterly in
arrears


30

--------------------------------------------------------------------------------




on the last Business Day of each March, June, September and December (commencing
with the first such date to occur after the Closing Date) and on the last day of
the Availability Period for the Revolving Credit Facility. The Revolving Credit
Commitment fee shall be calculated quarterly in arrears.
(b)    Other Fees.
(i)    The Borrower shall pay to the Administrative Agent for its own account,
fees in the amounts and at the times specified in the Fee Letter. Such fees
shall be fully earned when paid and shall not be refundable for any reason
whatsoever.
(ii)    Notwithstanding the foregoing, no Defaulting Lender shall be entitled to
receive any Revolving Credit Commitment Fee for any period during which that
Lender is a Defaulting Lender (and the Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to that
Defaulting Lender).
2.08    Computation of Interest and Fees. All computations of interest for Base
Rate Loans shall be made on the basis of a year of 365 or 366 days, as the case
may be, and actual days elapsed. All other computations of fees and interest
shall be made on the basis of a 360-day year and actual days elapsed (which
results in more fees or interest, as applicable, being paid than if computed on
the basis of a 365‑day year). Interest shall accrue on each Loan for the day on
which such Loan is made, and shall not accrue on a Loan, or any portion thereof,
for the day on which such Loan or such portion is paid, provided that any Loan
that is repaid on the same day on which it is made shall, subject to
Section 2.10(a), bear interest for one day. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.
2.09    Evidence of Debt. The Borrowings made by each Lender shall be evidenced
by one or more accounts or records maintained by such Lender and by the
Administrative Agent in the ordinary course of business. The accounts or records
maintained by the Administrative Agent and each Lender shall be conclusive
absent manifest error of the amount of the Borrowings made by the Lenders to the
Borrower and the interest and payments thereon. Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of the Borrower hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender made through the Administrative Agent, the Borrower shall execute and
deliver to such Lender (through the Administrative Agent) Notes, which shall
evidence such Lender's Loans in addition to such accounts or records. Each
Lender may attach schedules to its Notes and endorse thereon the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto.
2.10    Payments Generally; Administrative Agent's Clawback.
(a)    General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent's
Office in Dollars and in immediately available funds not later than 2:00 p.m. on
the date specified herein. The Administrative Agent will promptly distribute to
each applicable Lender its Applicable Percentage in respect of the relevant
Facility (or other applicable share as provided herein) of such payment in like
funds as received by wire transfer to such Lender's Lending Office. All payments
received by the Administrative Agent after 2:00 p.m. shall be deemed received on
the next succeeding Business Day and any applicable interest or fee shall
continue to accrue. If any payment to be made by the Borrower shall come due on
a day other than a Business Day, payment shall be


31

--------------------------------------------------------------------------------




made on the next following Business Day, and such extension of time shall be
reflected on computing interest or fees, as the case may be.
(b)    Funding by Lenders; Presumption by Administrative Agent.
(i)    General. Unless the Administrative Agent shall have received notice from
a Lender prior to the proposed date of any Borrowing of Eurodollar Rate Loans
(or, in the case of any Borrowing of Base Rate Loans, prior to 12:00 noon on the
date of such Borrowing) that such Lender will not make available to the
Administrative Agent such Lender's share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.02 (or, in the case of a Borrowing of Base Rate Loans,
that such Lender has made such share available in accordance with and at the
time required by Section 2.02) and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount in immediately available funds with interest thereon, for each day from
and including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender's Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.
(ii)    Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
time at which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to each of the Lenders the amount due. In such event, if the Borrower
has not in fact made such payment, then each of the Lenders severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender, in immediately available funds with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.
A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection(b) shall be conclusive, absent
manifest error.
(c)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Borrowing set forth in Article IV are not satisfied
or waived in accordance with the terms hereof, the Administrative Agent shall
return such funds (in like funds as received from such Lender) to such Lender,
without interest.


32

--------------------------------------------------------------------------------




(d)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Loans and to make payments pursuant to Section 11.04(c) are several and
not joint. The failure of any Lender to make any Loan, to fund any such
participation or to make any payment under Section 11.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, to purchase its participation or to make its
payment under Section 11.04(c).
(e)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
2.11    Sharing of Payments by Lenders.
(a)    If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of (i) Obligations in respect of any
Facility due and payable to such Lender hereunder and under the other Loan
Documents at such time in excess of its ratable share (according to the
proportion of (x) the amount of such Obligations due and payable to such Lender
at such time to (y) the aggregate amount of the Obligations in respect of such
Facility due and payable to all Lenders under such Facility hereunder and under
the other Loan Documents at such time) of payments on account of the Obligations
in respect of such Facility due and payable to all Lenders under such Facility
hereunder and under the other Loan Documents at such time obtained by all the
Lenders under such Facility at such time or (ii) Obligations in respect of any
Facility owing (but not due and payable) to such Lender hereunder and under the
other Loan Documents at such time in excess of its ratable share (according to
the proportion of (x) the amount of such Obligations owing (but not due and
payable) to such Lender at such time to (y) the aggregate amount of the
Obligations in respect of such Facility owing (but not due and payable) to all
Lenders under such Facility hereunder and under the other Loan Documents at such
time) of payment on account of the Obligations in respect of such Facility owing
(but not due and payable) to all Lenders under such Facility hereunder and under
the other Loan Documents at such time obtained by all of the Lenders under such
Facility at such time then the Lender receiving such greater proportion shall
(A) notify the Administrative Agent of such fact, and (B) purchase (for cash at
face value) participations in the Loans of the other Lenders under the
applicable Facility, or make such other adjustments as shall be equitable, so
that the benefit of all such payments shall be shared by the Lenders under the
applicable Facility ratably in accordance with the aggregate amount of
Obligations in respect of such Facility then due and payable to the Lenders
under such Facility or owing (but not due and payable) to the Lenders under such
Facility, as the case may be, provided that:
(1)    if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and
(2)    the provisions of this Section shall not be construed to apply to (A) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender) or (B) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Borrower or any
Subsidiary thereof (as to which the provisions of this Section shall apply).
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that, subject to Section 11.08, any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Borrower rights of setoff and counterclaim with respect to
such participation as fully


33

--------------------------------------------------------------------------------




as if such Lender were a direct creditor of the Borrower in the amount of such
participation.
(b)    Notwithstanding Section 2.11(a), if any Defaulting Lender shall have
failed to fund all or any portion of any borrowing hereunder (each such
borrowing, an "Affected Loan"), each payment by the Borrower hereunder under the
applicable Facility shall be applied first to such Affected Loan and the
principal amount and interest with respect to such payment shall be distributed
(i) to each Lender under such Facility that is not a Defaulting Lender (each, a
"Non-Defaulting Lender") pro rata based on the outstanding principal amount of
Affected Loans owing to all Non DefaultingNon-Defaulting Lenders, until the
principal amount of all Affected Loans has been repaid in full and (ii) to the
extent of any remaining amount of such payment, to each Lender under such
Facility as set forth in Section 2.11(a). Each payment made by the Borrower on
account of the interest on any Affected Loans shall be distributed to each Non
DefaultingNon-Defaulting Lender pro rata based on the outstanding principal
amount of Affected Loans owing to all Non-Defaulting Lenders.
ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY
3.01    Taxes.
(a)    Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.
(i)    Any and all payments by or on account of any obligation of the Borrower
hereunder or under any other Loan Document shall to the extent permitted by
applicable Laws be made free and clear of and without reduction or withholding
for any Taxes. If, however, applicable Laws require the Borrower or the
Administrative Agent to withhold or deduct any Tax, such Tax shall be withheld
or deducted in accordance with such Laws as determined by the Borrower or the
Administrative Agent, as the case may be, upon the basis of the information and
documentation to be delivered pursuant to subsection(e) below.
(ii)    If the Borrower or the Administrative Agent shall be required by the
Code to withhold or deduct any Taxes, including both United States Federal
backup withholding and withholding taxes, from any payment, then (A) the
Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent or the Borrower, as applicable, to be required based
upon the information and documentation it has received pursuant to
subsection(e)(i) below, (B) the Administrative Agent shall timely pay the full
amount withheld or deducted to the relevant Governmental Authority in accordance
with the Code, and (C) to the extent that the withholding or deduction is made
on account of Indemnified Taxes or Other Taxes, the sum payable by the Borrower
shall be increased as necessary so that after any required withholding or the
making of all required deductions (including deductions applicable to additional
sums payable under this Section) the Administrative Agent or Lender, as the case
may be, receives an amount equal to the sum it would have received had no such
withholding or deduction been made.
(b)    Payment of Other Taxes by the Borrower. Without limiting the provisions
of subsection(a)(i) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Law.
(c)    Tax Indemnifications.
(i)    Without limiting the provisions of subsection(a)(i) or (b) above, the
Borrower shall, and does hereby, indemnify the Administrative Agent and each
Lender, and shall make payment in respect


34

--------------------------------------------------------------------------------




thereof within 10 days after demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
withheld or deducted by the Borrower or the Administrative Agent or paid by the
Administrative Agent or such Lender, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. The Borrower shall
also, and does hereby, indemnify the Administrative Agent, and shall make
payment in respect thereof within 10 days after demand therefor, for any amount
which a Lender for any reason fails to pay indefeasibly to the Administrative
Agent as required by clause (ii) of this subsection. A certificate as to the
amount of any such payment or liability delivered to the Borrower by a Lender
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender, shall be conclusive absent manifest error.
(ii)    Without limiting the provisions of subsection(a)(i) or (b) above, each
Lender shall, and does hereby, indemnify the Borrower and the Administrative
Agent, and shall make payment in respect thereof within 10 days after demand
therefor, against any and all Taxes and any and all related losses, claims,
liabilities, penalties, interest and expenses (including the reasonable fees,
charges and disbursements of any outside counsel for the Borrower or the
Administrative Agent) incurred by or asserted against the Borrower or the
Administrative Agent by any Governmental Authority as a result of the failure by
such Lender to deliver, or as a result of the inaccuracy, inadequacy or
deficiency of, any documentation required to be delivered by such Lender, to the
Borrower or the Administrative Agent pursuant to subsection(e)(i). Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under this Agreement or any other Loan
Document against any amount due to the Administrative Agent under this clause
(ii). The agreements in this clause (ii) shall survive the resignation and/or
replacement of the Administrative Agent, any assignment of rights by, or the
replacement of, a Lender, the termination of the Aggregate Revolving Credit
Commitments and the Term Loan Commitment and the repayment, satisfaction or
discharge of all other Obligations.
(d)    Evidence of Payments. Upon request by the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by the Borrower or the
Administrative Agent to a Governmental Authority as provided in this
Section 3.01, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.
(e)    Status of Lenders; Tax Documentation.
(i)    Each Lender shall deliver to the Borrower and to the Administrative
Agent, at the time or times prescribed by applicable Laws or when reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation prescribed by applicable Laws or by the taxing
authorities of any jurisdiction and such other reasonably requested information
as will permit the Borrower or the Administrative Agent, as the case may be, to
determine (A) whether or not payments made hereunder or under any other Loan
Document are subject to Taxes, (B) if applicable, the required rate of
withholding or deduction, and (C) such Lender's entitlement to any available
exemption from, or reduction of, applicable Taxes in respect of all payments to
be made to such Lender by the Borrower pursuant to this Agreement or otherwise
to establish such Lender's status for withholding tax purposes in the applicable
jurisdiction.


35

--------------------------------------------------------------------------------




(ii)    Without limiting the generality of the foregoing, if the Borrower is
resident for tax purposes in the United States,
(A)    any Lender that is a "United States person" within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent executed originals of Internal Revenue Service Form W-9 or
such other documentation or information prescribed by applicable Laws or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent, as the case may be, to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements; and
(B)    each Foreign Lender that is entitled under the Code or any applicable
treaty to an exemption from or reduction of withholding tax with respect to
payments hereunder or under any other Loan Document shall deliver to the
Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
request of the Borrower or the Administrative Agent, but only if such Foreign
Lender is legally entitled to do so), whichever of the following is applicable:
(I)    executed originals of Internal Revenue Service Form W‑8BEN or Form
W-8BEN-E claiming eligibility for benefits of an income tax treaty to which the
United States is a party,
(II)    executed originals of Internal Revenue Service Form W‑8ECI,
(III)    executed originals of Internal Revenue Service Form W‑8IMY and all
required supporting documentation,
(IV)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate to
the effect that such Foreign Lender is not (A) a "bank" within the meaning of
Section 881(c)(3)(A) of the Code, (B) a "10 percent shareholder" of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or (C) a "controlled
foreign corporation" described in Section 881(c)(3)(C) of the Code and
(y) executed originals of Internal Revenue Service Form W-8BEN or Form W-8BEN-E,
or
(V)    executed originals of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in United States Federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made.
(iii)    Each Lender shall promptly (A) notify the Borrower and the
Administrative Agent of any change in circumstances which would modify or render
invalid any claimed exemption or reduction and (B) take such steps as shall not
be materially disadvantageous to it, in the reasonable judgment of such Lender,
and as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any jurisdiction that the
Borrower or the Administrative Agent make any withholding or deduction for taxes
from amounts payable to such Lender.
(iv)    If a payment made to a Lender under this Agreement would be subject to
withholding tax imposed by the United States with respect to FATCA if such
Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent, at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative


36

--------------------------------------------------------------------------------




Agent, such documentation prescribed by applicable Law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA, to determine whether such Lender has complied with such
Lender's obligations under FATCA and, as necessary, to determine the amount to
deduct and withhold from such payment. Solely for purposes of this
Section 3.01(e)(iv), "FATCA" shall include any amendments made to FATCA after
the date of this Agreement.
(f)    Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender. If the Administrative Agent or any Lender determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section, it shall pay to
the Borrower an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this
Section with respect to the Taxes or Other Taxes giving rise to such refund),
net of all reasonable out-of-pocket expenses incurred by the Administrative
Agent or such Lender, and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund), provided that the
Borrower, upon the request of the Administrative Agent or such Lender, agrees to
repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority.
This subsection shall not be construed to require the Administrative Agent or
any Lender to make available its tax returns (or any other information relating
to its taxes that it deems confidential) to the Borrower or any other Person.
3.02    Illegality. If any Law has made it unlawful, or any Governmental
Authority has asserted that it is unlawful, or any Lender reasonably determines
that any Law has made it unlawful, for any Lender or its applicable Lending
Office to make, maintain or fund Eurodollar Rate Loans, or to determine or
charge interest rates based upon the Eurodollar Rate, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, Dollars in the London interbank
market, then, on notice thereof by such Lender to the Borrower through the
Administrative Agent, any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans
shall be suspended until such Lender notifies the Administrative Agent and the
Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, the Borrower shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all Eurodollar Rate Loans of such Lender to Base Rate Loans, either on
the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurodollar Rate Loans to such day, or immediately, if
such Lender may not lawfully continue to maintain such Eurodollar Rate Loans.
Upon any such prepayment or conversion, the Borrower shall also pay accrued
interest on the amount so prepaid or converted.
3.03    Changed Circumstances.
(a)    Circumstances Affecting Eurodollar Rate Availability. Unless and until a
Replacement Rate is implemented in accordance withSubject to clause (bc) below,
in connection with any request for a Eurodollar Rate Loan or a conversion to or
continuation thereof or otherwise, if for any reason (i) the Administrative
Agent shall determine (which determination shall be conclusive and binding
absent manifest error) that Dollar deposits are not being offered to banks in
the London interbank Eurodollareurodollar market


37

--------------------------------------------------------------------------------




for the applicable amount and Interest Period of such Loan, (ii) the
Administrative Agent shall determine (which determination shall be conclusive
and binding absent manifest error) that reasonable and adequate means do not
exist for the ascertaining the Eurodollar Rate for such Interest Period with
respect to a proposed Eurodollar Rate Loan or (iii) the Required Lenders shall
determine (which determination shall be conclusive and binding absent manifest
error) that the Eurodollar Rate does not adequately and fairly reflect the cost
to such Lenders of making or maintaining such Loans during such Interest Period,
then the Administrative Agent shall promptly give written notice thereof to the
Borrower. Thereafter, until the Administrative Agent notifies the Borrower that
such circumstances no longer exist, the obligation of the Lenders to make
Eurodollar Rate Loans for the affected Interest Period and the right of the
Borrower to convert any Loan to or continue any Loan as a Eurodollar Rate Loan
for the affected Interest Period shall be suspended, and the Borrower shall
either (A) repay in full (or cause to be repaid in full) the then outstanding
principal amount of each such affected Eurodollar Rate Loan together with
accrued interest thereon (subject to Section 11.09), on the last day of the then
current Interest Period applicable to such affected Eurodollar Rate Loan; or (B)
convert the then outstanding principal amount of each such affected Eurodollar
Rate Loan to a Base Rate Loan as of the last day of such Interest Period.
(a)    [Reserved].
(a)    Effect of Benchmark Transition Event.
(i)    (b) Alternative Rate of InterestBenchmark Replacement. Notwithstanding
anything to the contrary in Section 3.03(a) above, if the Administrative Agent
has made the determination (such determination to be conclusive absent manifest
error) that (i) the circumstances described in Section 3.03(a)(i) or (a)(ii)
have arisen and that such circumstances are unlikely to be temporary, (ii) any
applicable interest rate specified herein is no longer a widely recognized
benchmark rate for newly originated loans in the U.S. syndicated loan market in
Dollars or (iii) the applicable supervisor or administrator (if any) of any
applicable interest rate specified herein or any Governmental Authority having,
or purporting to have, jurisdiction over the Administrative Agent has made a
public statement identifying a specific date after which any applicable interest
rate specified herein shall no longer be used for determining interest rates for
loans in the U.S. syndicated loan market in Dollars, then the Administrative
Agent may, to the extent practicable (with the consent of the Borrower and as
determined by the Administrative Agent to be generally in accordance with
similar situations in other transactions in which it is serving as
administrative agent or otherwise consistent with market practice generally),
establish a replacement interest rate (the "Replacement Rate"), in which case,
the Replacement Rate shall, subject to the next two sentences, replace such
applicable interest rate for all purposes under the Loan Documents unless and
until (A) an event described in Section  3.03(a)(i), (a)(ii), (b)(i), (b)(ii) or
(b)(iii) occurs with respect to the Replacement Rate or (B) the Required Lenders
(directly, or through the Administrative Agent) notify the Borrower in writing
that the Replacement Rate does not adequately and fairly reflect the cost to the
Lenders of funding the Loans bearing interest at the Replacement Rate. In
connection with the establishment and application of the Replacement Rate, this
Agreement and the other Loan Documents shall be amended solely with the consent
ofherein or in any other Loan Document, upon the occurrence of a Benchmark
Transition Event or an Early Opt-in Election, as applicable, the Administrative
Agent and the Borrower, as may be necessary or appropriate, in the opinion
ofamend this Agreement to replace LIBOR with a Benchmark Replacement. Any such
amendment with respect to a Benchmark Transition Event will become effective at
5:00 p.m. on the fifth (5th) Business Day after the Administrative Agent, to
effect the provisions ofthis Section 3.03(b)(including, without
limitation,adjustments to the interest rate margins or interest rate benchmark
floors has posted such proposed amendment to all Lenders and the Borrower so
long as the Administrative Agent orhas not received, by such time, written
notice of objection to such amendment from Lenders comprising the Required
Lenders may request to equalize (to the extent practicable), as of the effective
date of such amendment, the sum of the Replacement Rate and any applicable
interest rate margin with respect thereto (taking into account applicable
currencies and/or interest periods) with the sum of the applicable interest rate


38

--------------------------------------------------------------------------------




being replaced with such Replacement Rate and the interest rate margin
applicable thereto).. Any such amendment with respect to an Early Opt-in
Election will become effective on the date that Lenders comprising the Required
Lenders have delivered to the Administrative Agent written notice that such
Required Lenders accept such amendment. No replacement of LIBOR with a Benchmark
Replacement pursuant to this Section 3.03(c) will occur prior to the applicable
Benchmark Transition Start Date.
(i)    NotwithstandingBenchmark Replacement Conforming Changes. In connection
with the implementation of a Benchmark Replacement, the Administrative Agent (in
consultation with the Borrower) will have the right to make Benchmark
Replacement Conforming Changes from time to time and, notwithstanding anything
to the contrary in this Agreement or the other Loan Documents (including,
without limitation, Section 11.01), such amendment shallherein or in any other
Loan Document, any amendments implementing such Benchmark Replacement Conforming
Changes will become effective without any further action or consent of any other
party to this Agreement so long as the Administrative Agent shall not have
received, within five (5) Business Days of the delivery of such amendment to the
Lenders, written notices from such Lenders that in the aggregate constitute
Required Lenders, with each such notice stating that such Lender objects to such
amendment (which such notice shall note with specificity the particular
provisions of the amendment to which such Lender objects). To the extent the
Replacement Rate is approved by the Administrative Agent and the Borrower in
connection with this clause (b), the Replacement Rate shall be applied in a
manner consistent with market practice; provided that, in each case, to the
extent such market practice is not administratively feasible for the
Administrative Agent, such Replacement Rate shall be applied as otherwise
reasonably determined by the Administrative Agent (it being understood that any
such modification by the Administrative Agent shall not require the consent of,
or consultation with, any of the Lenders). .
Notwithstanding anything to the contrary in this Section 3.03(b) above, (i)
until the Administrative Agent and the Borrower agree on a Replacement Rate or
(ii) if the Required Lenders deliver written notices to the Administrative Agent
objecting to the amendment described in the foregoing paragraph, the obligation
of the Lenders to make Eurodollar Rate Loans for the affected Interest Period
and the right of the Borrower to convert any Loan to or continue any Loan as a
Eurodollar Rate Loan for the affected Interest Period shall be suspended, and
the Borrower shall either (A) repay in full (or cause to be repaid in full) the
then outstanding principal amount of each such affected Eurodollar Rate Loan
together with accrued interest thereon (subject to Section 11.09), on the last
day of the then current Interest Period applicable to such affected Eurodollar
Rate Loan; or (B) convert the then outstanding principal amount of each such
affected Eurodollar Rate Loan to a Base Rate Loan as of the last day of such
Interest Period.
(i)    Notices; Standards for Decisions and Determinations. The Administrative
Agent will promptly notify the Borrower and the Lenders of (A) any occurrence of
a Benchmark Transition Event or an Early Opt-in Election, as applicable, and its
related Benchmark Replacement Date and Benchmark Transition Start Date, (B) the
implementation of any Benchmark Replacement, (C) the effectiveness of any
Benchmark Replacement Conforming Changes and (D) the commencement or conclusion
of any Benchmark Unavailability Period. Any determination, decision or election
that may be made by the Administrative Agent or Lenders pursuant to this Section
3.03(c), including any determination with respect to a tenor, rate or adjustment
or of the occurrence or non-occurrence of an event, circumstance or date and any
decision to take or refrain from taking any action, will be conclusive and
binding absent manifest error and may be made in its or their sole discretion
and without consent from any other party hereto, except, in each case, as
expressly required pursuant to this Section 3.03(c).
(a)    Benchmark Unavailability Period. Upon the Borrower's receipt of notice of
the commencement of a Benchmark Unavailability Period, the Borrower may revoke
any request for a Eurodollar


39

--------------------------------------------------------------------------------




Rate Loan or for a conversion to or continuation of Eurodollar Rate Loans to be
made, converted or continued during any Benchmark Unavailability Period and,
failing that, the Borrower will be deemed to have converted any such request
into a request for a borrowing of or conversion to Base Rate Loans. During any
Benchmark Unavailability Period, the component of the Base Rate based upon LIBOR
will not be used in any determination of the Base Rate.
3.04    Increased Costs; Reserves on Eurodollar Rate Loans.
(a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender;
(ii)    subject any Lender to any tax of any kind whatsoever with respect to
this Agreement or any Eurodollar Rate Loan made by it, or change the basis of
taxation of payments to such Lender in respect thereof (except for Indemnified
Taxes or Other Taxes covered by Section 3.01 and the imposition of, or any
change in the rate of, any Excluded Tax payable by such Lender); or
(iii)    impose on any Lender or the London interbank market any other
condition, cost or expense affecting this Agreement or Eurodollar Rate Loans
made by such Lender;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Eurodollar Rate Loan), or to reduce the amount of
any sum received or receivable by such Lender hereunder (whether of principal,
interest or any other amount) then, upon request of such Lender, the Borrower
will pay to such Lender, such additional amount or amounts as will compensate
such Lender for such additional costs incurred or reduction suffered as
reasonably determined by such Lender on a basis consistent with similarly
situated customers of the applicable Lender under agreements having provisions
similar to this Section 3.04(a) after consideration of such factors as such
Lender then reasonably determines to be relevant.
(b)    Capital and Liquidity Requirements. If any Lender determines that any
Change in Law affecting such Lender or any Lending Office of such Lender or such
Lender's holding company, if any, regarding capital or liquidity requirements
has or would have the effect of reducing the rate of return on such Lender's
capital or on the capital of such Lender's holding company, if any, as a
consequence of this Agreement, the Revolving Credit Commitment of such Lender or
the Revolving Credit Loans made by such Lender, to a level below that which such
Lender or such Lender's holding company could have achieved but for such Change
in Law (taking into consideration such Lender's policies and the policies of
such Lender's holding company with respect to capital adequacy or liquidity
position), then from time to time the Borrower will pay to such Lender such
additional amount or amounts as will compensate such Lender or such Lender's
holding company for any such reduction suffered as reasonably determined by such
Lender on a basis consistent with similarly situated customers of the applicable
Lender under agreements having provisions similar to this Section 3.04(b) after
consideration of such factors as such Lender then reasonably determines to be
relevant.
(c)    Certificates for Reimbursement. A certificate of a Lender setting forth
in reasonable detail the amount or amounts necessary to compensate such Lender
or its holding company, as the case may be, as specified in subsection (a) or
(b) of this Section and delivered to the Borrower shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within 10 days after receipt thereof.


40

--------------------------------------------------------------------------------




(d)    Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section shall not
constitute a waiver of such Lender's right to demand such compensation, provided
that the Borrower shall not be required to compensate a Lender pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than nine months prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender's intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the nine-month period referred to above shall be
extended to include the period of retroactive effect thereof).
3.05    Compensation for Losses. No later than five Business Days following
written and reasonably detailed demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:
(a)    any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration or otherwise);
(b)    any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or
(c)    any assignment of a Eurodollar Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 11.13.
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, but subject to the limitations set forth above, each Lender
shall be deemed to have funded each Eurodollar Rate Loan made by it at the
Eurodollar Rate for such Eurodollar Rate Loan by a matching deposit or other
borrowing in the London interbank eurodollar market for a comparable amount and
for a comparable period, whether or not such Eurodollar Rate Loan was in fact so
funded.
3.06    Mitigation Obligations; Replacement of Lenders.
(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall, as applicable, use reasonable efforts to
designate a different Lending Office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 3.01 or 3.04, as the case may be, in the future, or eliminate the need
for the notice pursuant to Section 3.02, as applicable, and (ii) in each case,
would not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.
(b)    Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, the Borrower may replace such Lender in accordance with
Section 11.13.


41

--------------------------------------------------------------------------------




3.07    Survival. All of the Borrower's obligations under this Article III shall
survive termination of the Aggregate Revolving Credit Commitments and the Term
Loan Commitment, repayment of all Revolving Credit Loans, the Term Loan and all
other Obligations hereunder, and resignation of the Administrative Agent.
3.08    Limitations on Obligations. Notwithstanding anything to the contrary
contained in this Article III, but subject in any event to any applicable
"look-back" period otherwise provided under this Article III, unless a Lender
gives notice to the Borrower that it is obligated to pay an amount under the
respective Section within 90 days after the date such Lender incurs the
respective increased costs, Taxes, loss, expense or liability, reduction in
amounts received or receivable or reduction in return on capital, then such
Lender shall only be entitled to be compensated for such amount by the Borrower
pursuant to this Article III, to the extent the costs, Taxes, loss, expense or
liability, reduction in amounts received or receivable or reduction in return on
capital are incurred or suffered on or after the date which occurs 90 days prior
to such Lender giving notice to the Borrower that it is obligated to pay the
respective amounts pursuant to this Article III.
ARTICLE IV
CONDITIONS PRECEDENT TO BORROWINGS
4.01    Conditions of Effectiveness. This Agreement shall become effective if,
on or before September 18, 2018, all of the following conditions precedent have
been met:
(a)    The Administrative Agent's receipt of the following, each of which shall
be originals, "pdfs" or telecopies (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer, each dated
the Closing Date (or, in the case of certificates of governmental officials, a
recent date before the Closing Date) and each in form and substance reasonably
satisfactory to the Administrative Agent and each of the Lenders:
(i)    executed counterparts of this Agreement, sufficient in number for
distribution to the Administrative Agent, each Lender and the Borrower;
(ii)    a Revolving Credit Note and a Term Note for each requesting Lender
executed by the Borrower;
(iii)    a pledge agreement, in substantially the form of Exhibit E (together
with each other pledge agreement supplement delivered in connection therewith,
in each case as amended, the "Pledge Agreement"), duly executed by the Borrower
and any applicable Subsidiary, together with:
(A)    to the extent not already in the Administrative Agent's possession,
certificates representing the pledged equity referred to therein accompanied by
undated stock powers executed in blank; and
(B)    such evidence of the completion of all other actions, recordings and
filings of or with respect to the Pledge Agreement that the Administrative Agent
may deem reasonably necessary or reasonably desirable in order to perfect the
Liens created thereby;
(iv)    such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of the Borrower
as the Administrative Agent may reasonably require evidencing the identity,
authority and capacity of each Responsible Officer thereof authorized to act as
a Responsible Officer in connection with this Agreement and the other Loan
Documents to which the Borrower is a party or is to be a party;


42

--------------------------------------------------------------------------------




(v)    Borrower shall have delivered to the Administrative Agent a certificate,
in form and substance reasonably satisfactory to the Administrative Agent, and
certified as accurate by the chief financial officer of Borrower, that (A) after
giving effect to the financing hereunder and each Loan to be advanced on the
Closing Date, Borrower and each Subsidiary thereof is each Solvent, and (B)
attached thereto are calculations evidencing compliance as of June 30, 2018 with
the covenants contained in Article VIII;
(vi)    certificates as of a recent date of the good standing of Borrower and
each Subsidiary whose equity securities are subject to the Pledge Agreement
under the laws of its jurisdiction of incorporation, organization or formation
(or equivalent), as applicable;
(vii)    written notice by Borrower designating a deposit account acceptable to
Administrative Agent into which the proceeds of Loans are to be disbursed;
(viii)    a favorable opinion of Sidley Austin LLP, counsel to the Borrower,
addressed to the Administrative Agent and each Lender, as to customary matters
concerning the Borrower and the Loan Documents as the Required Lenders may
reasonably request;
(ix)    a certificate signed by a Responsible Officer of the Borrower certifying
(A) that the conditions specified in Sections 4.02(a) and (b) have been
satisfied, (B) that there has been no event or circumstance since the date of
the Audited Financial Statements that has had or could be reasonably expected
to, either individually or in the aggregate, have a Material Adverse Effect, (C)
that there is no action, suit, investigation or proceeding pending or, to the
knowledge of the Borrower, threatened in writing in any court or before any
arbitrator or Governmental Authority that would reasonably be expected to have a
Material Adverse Effect and (D) that no consents, licenses or approvals are
required in connection with the consummation by the Borrower of the transaction
contemplated hereby and the execution, delivery and performance by the Borrower
and the validity against the Borrower of the Loan Documents to which it is a
party;
(x)    the Administrative Agent shall have received the results of a Lien search
(including a search as to judgments, bankruptcy, tax and intellectual property
matters in its discretion), in form and substance reasonably satisfactory
thereto, made against the Borrower under the Uniform Commercial Code (or
applicable judicial docket) as in effect in each jurisdiction in which filings
or recordations under the Uniform Commercial Code should be made to evidence or
perfect security interests in all assets of the Borrower, indicating among other
things that the assets of each the Borrower are not subject to any Liens (except
for Liens permitted under this Agreement); and
(xi)    substantially concurrent payoff in full of all outstanding obligations
under the Existing Credit Agreement with the proceeds of the initial Loans
funded hereunder and the termination of all commitments thereunder;
(b)    All fees required to be paid to the Administrative Agent on or before the
Closing Date shall have been paid and all fees required to be paid to the
Lenders on or before the Closing Date shall have been paid.
(c)    Unless waived by the Administrative Agent, the Borrower shall have paid
all reasonable and documented out-of-pocket fees, charges and disbursements of
one primary counsel to the Administrative Agent (directly to such counsel if
requested by the Administrative Agent) to the extent invoiced one (1) Business
Day prior to the Closing Date, plus such additional amounts of such fees,
charges and disbursements as shall constitute its reasonable estimate of such
fees, charges and disbursements incurred or to be incurred by it through


43

--------------------------------------------------------------------------------




the closing proceedings (provided that such estimate shall not thereafter
preclude a final settling of accounts between the Borrower and the
Administrative Agent).
(d)    The Borrower shall have delivered to the Administrative Agent, and any
Lender requesting the same, a Beneficial Ownership Certification, in each case
at least five (5) Business Days prior to the Closing Date.
Without limiting the generality of the provisions of the last paragraph of
Section 10.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.
4.02    Conditions to all Borrowings. The obligation of each Lender to honor any
Notice of Borrowing or Notice of Continuation/Conversion (other than a Notice of
Continuation/Conversion requesting only a conversion of Loans to the other Type,
or a continuation of Eurodollar Rate Loans) or to make the advance of the Term
Loan is subject to the following conditions precedent:
(a)    The representations and warranties of the Borrower contained in Article V
or any other Loan Document, or which are contained in any document furnished at
any time under or in connection herewith or therewith, shall be true and correct
in all material respects on and as of the date of such Borrowing, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct in all material respects as
of such earlier date, and except that for purposes of this Section 4.02, the
representations and warranties contained in Sections 5.05(a) and (b) shall be
deemed to refer to the most recent statements furnished pursuant to
Sections 6.01(a) and (b), respectively.
(b)    In the case of any Notice of Borrowing, no Default shall exist, or would
result from such proposed Borrowing or from the application of the proceeds
thereof.
(c)    The Administrative Agent shall have received a Notice of Borrowing or
Notice of Continuation/Conversion in accordance with the requirements hereof.
Each Notice of Borrowing or Notice of Continuation/Conversion (other than a
Notice of Continuation/Conversion requesting only a conversion of Loans to the
other Type or a continuation of Eurodollar Rate Loans) submitted by the Borrower
shall be deemed to be a representation and warranty that the conditions
specified in Sections 4.02(a) and (b) have been satisfied on and as of the date
of the applicable Borrowing.
ARTICLE V
REPRESENTATIONS AND WARRANTIES OF THE BORROWER
To induce the Administrative Agent and Lenders to enter into this Agreement and
to induce the Lenders to make Loans, the Borrower hereby represents and warrants
to the Administrative Agent and the Lenders, which representations and
warranties shall be deemed made on the Closing Date and as otherwise set forth
in Section 4.02, that:
5.01    Existence, Qualification and Power. The Borrower and each of its
Material Subsidiaries (a) is duly organized or formed, validly existing and, as
applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to
(i) own or lease its assets and carry on its business and


44

--------------------------------------------------------------------------------




(ii) execute, deliver and perform its obligations under the Loan Documents to
which it is a party and (c) is duly qualified and is licensed and, as
applicable, in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i) or (c), to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect.
5.02    Authorization; No Contravention. The execution, delivery and performance
by the Borrower of each Loan Document to which it is or is to be a party have
been duly authorized by all necessary corporate or other organizational action,
and do not and will not (a) contravene the terms of any of its Organization
Documents; (b) conflict with or result in any breach or contravention of, or the
creation of any Lien under, or require any payment to be made under (i) any
material Contractual Obligation to which the Borrower is a party or affecting
the Borrower or the properties of the Borrower or any of its Subsidiaries or
(ii) any order, injunction, writ or decree of any Governmental Authority or any
arbitral award to which the Borrower or any of its Subsidiaries or any of their
respective property is subject; or (c) violate any Law in any material respect.
5.03    Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, the Borrower of this Agreement or any other Loan Document, (b) the
grant by the Borrower of the Liens granted by it pursuant to the Collateral
Documents, or (c) the perfection or maintenance of the Liens created under the
Collateral Documents (including the first priority nature thereof) other than
(x) the UCC-1 financing statements described on Schedule 4.01 hereto and
(y) except as set forth on Schedule 5.03 hereofon the Second Amendment Effective
Date, the exercise by the Administrative Agent or any Lender of its rights under
the Loan Documents or the remedies in respect of the Collateral pursuant to the
Collateral Documents.
5.04    Binding Effect. This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by the
Borrower. This Agreement constitutes, and each other Loan Document when so
delivered will constitute, a legal, valid and binding obligation of the
Borrower, enforceable against the Borrower in accordance with its terms, subject
to applicable Debtor Relief Laws and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.
5.05    Financial Statements; No Material Adverse Effect.
(a)    The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the Consolidated
financial condition of the Borrower as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all material indebtedness and other liabilities,
direct or contingent, of the Borrower and its Subsidiaries as of the date
thereof, including liabilities for taxes, material commitments and Indebtedness.
(b)    The Consolidated unaudited balance sheet of the Borrower dated June 30,
20192020, and the related statements of income or operations, shareholders'
equity and cash flows for the fiscal quarter ended on that date (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein and (ii) fairly
present the financial condition of the Borrower or such Subsidiary, as the case
may be, as of the date thereof and their results of operations for


45

--------------------------------------------------------------------------------




the period covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end audit adjustments.
(c)    Since the date of the Audited Financial Statements, there has been no
event or circumstance, either individually or in the aggregate, that has had or
could reasonably be expected to have a Material Adverse Effect.
5.06    Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Borrower after due and diligent
investigation, threatened in writing, at law, in equity, in arbitration or
before any Governmental Authority, by or against the Borrower or any of its
Subsidiaries or against any of their properties or revenues that (a) purport to
affect or pertain to this Agreement or any other Loan Document or (b) either
individually or in the aggregate, are reasonably expected to be determined
adversely and, if determined adversely, could reasonably be expected to have a
Material Adverse Effect.
5.07    No Event of Default. Neither the Borrower nor any Subsidiary thereof is
in default under or with respect to, or a party to, any Contractual Obligation
that could, either individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect. No Event of Default has occurred and is
continuing or would result from the consummation of the transactions
contemplated by this Agreement or any other Loan Document.
5.08    Ownership of Property. The Borrower and each of its Subsidiaries has
good record and marketable title in fee simple to, or valid leasehold interests
in, all real property necessary or used in the ordinary conduct of its business,
except for such defects in title as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
5.09    Environmental Compliance. The Borrower and its Subsidiaries conduct in
the ordinary course of business a review of the effect of existing Environmental
Laws and claims alleging potential liability or responsibility for violation of
any Environmental Law on their respective businesses, operations and properties,
and as a result thereof the Borrower has reasonably concluded that such
Environmental Laws and claims could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
5.10    Insurance. The properties of the Borrower and its Subsidiaries are
insured with financially sound and reputable insurance companies not Affiliates
of the Borrower, in such amounts, with such deductibles and covering such risks
as are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Borrower or the applicable Subsidiary
operates.
5.11    Taxes. The Borrower and its Subsidiaries have filed (or has received
appropriate extensions) all Federal, state and other material tax returns and
reports required to be filed, and have paid all Federal, state and other
material taxes, assessments, fees and other governmental charges levied or
imposed upon them or their properties, income or assets otherwise due and
payable, except (i) those which are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
provided in accordance with GAAP and (ii) the filing of state tax returns and
reports and the payment of related taxes, assessments, fees and other
governmental charges levied or imposed that would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. To the
knowledge of the Borrower after due inquiry, there is no proposed tax assessment
against the Borrower or any Subsidiary that would, if made, have a Material
Adverse Effect. Neither the Borrower nor any Subsidiary thereof is party to any
tax sharing agreement.


46

--------------------------------------------------------------------------------




5.12    ERISA Compliance.
(a)    Except as could not reasonably be expected to have a Material Adverse
Effect, each Plan is in compliance with the applicable provisions of ERISA, the
Code and other Federal or state Laws. Except as could not reasonably be expected
to have a Material Adverse Effect, each Plan that is intended to qualify under
Section 401(a) of the Code has received a favorable determination letter from
the IRS or an application for such a letter is currently being processed by the
IRS with respect thereto and, to the best knowledge of the Borrower, nothing has
occurred which would prevent, or cause the loss of, such qualification. Except
as could not reasonably be expected to have a Material Adverse Effect, the
Borrower and each ERISA Affiliate have made all required contributions to each
Plan subject to Section 412 of the Code, and no application for a waiver of the
minimum funding standard pursuant to Section 412 of the Code has been made with
respect to any Plan.
(b)    There are no pending or, to the best knowledge of the Borrower,
threatened (in writing) claims, actions or lawsuits, or action by any
Governmental Authority, with respect to any Plan that could reasonably be
expected to have a Material Adverse Effect. There has been no prohibited
transaction or violation of the fiduciary responsibility rules with respect to
any Plan that has resulted or could reasonably be expected to result in a
Material Adverse Effect.
(c)    Except where event, action or failure to act could reasonably be expected
to have a Material Adverse Effect: (i) no ERISA Event has occurred or is
reasonably expected to occur; (ii) no Pension Plan has any Unfunded Pension
Liability; (iii) neither the Borrower nor any ERISA Affiliate has incurred, or
reasonably expects to incur, any liability under Title IV of ERISA with respect
to any Pension Plan (other than premiums due and not delinquent under
Section 4007 of ERISA); (iv) neither the Borrower nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Section 4201 of ERISA with respect to a
Multiemployer Plan; and (v) neither the Borrower nor any ERISA Affiliate has
engaged in a transaction that could be subject to Section 4069 or 4212(c) of
ERISA.
5.13    Subsidiaries; Equity Interests; Borrower. As of the ClosingSecond
Amendment Effective Date, the Borrower has no Subsidiaries other than
(x) Subsidiaries established directly or indirectly by any Subsidiary Banks for
the sole purpose of holding real estate acquired through foreclosure and
(y) such other Subsidiaries specifically disclosed (or otherwise referenced) in
Part (a) of Schedule 5.13, and all of the outstanding Equity Interests in such
Subsidiaries have been validly issued, are fully paid and non-assessable and are
owned by the Borrower in the amounts specified on Part (a) of Schedule 5.13. The
Borrower's Equity Interests in the Subsidiary Banks identified in Part (b) of
Schedule 5.13 are free and clear of all Liens except those created under the
Collateral Documents. As of the ClosingSecond Amendment Effective Date, the
Borrower has no equity investments in any other corporation or entity other than
those specifically disclosed in Part (c) of Schedule 5.13. Set forth on Part (d)
of Schedule 5.13 is a complete and accurate list of the Borrower and its
Subsidiaries (other than Subsidiaries established directly or indirectly by any
Subsidiary Banks for the sole purpose of holding real estate acquired through
foreclosure), as of the ClosingSecond Amendment Effective Date, of the
jurisdiction of its incorporation, the address of its principal place of
business and its U.S. taxpayer identification number and the applicable primary
banking Governmental Authority, if any, which regulates such Person.
5.14    Margin Regulations; Investment Company Act.
(a)    The Borrower is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.


47

--------------------------------------------------------------------------------




(b)    None of the Borrower, any Person Controlling the Borrower or any
Subsidiary is, or is required to be, registered as an "investment company" under
the Investment Company Act of 1940.
5.15    Disclosure. As of the Closing Date, to the extent permitted by
applicable Laws, the Borrower has disclosed to the Administrative Agent and the
Lenders (i) all agreements, instruments and corporate or other restrictions to
which it or any of its Subsidiaries is subject, the termination of which could
reasonably be expected to result in a Material Adverse Effect and (ii) all
matters known to it, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect. No report, financial statement,
certificate or other information furnished in writing by or on behalf of the
Borrower to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case as modified
or supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time. All of
the information included in each Beneficial Ownership Certification delivered to
the Administrative Agent is true and correct.
5.16    Compliance with Laws. Subject to Section 5.19, the Borrower and each
Subsidiary thereof is in compliance with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.
5.17    Solvency. The Borrower is, individually and together with its
Subsidiaries on a Consolidated basis, Solvent.
5.18    Taxpayer Identification Number. The Borrower's true and correct U.S.
taxpayer identification number is 36-3873352.
5.19    Anti-Corruption; Anti-Money Laundering; Sanctions.
(a)    None of (i) the Borrower, any Subsidiary, any of their respective
directors, Responsible Officers, senior compliance officers or other Persons
with responsibility for Sanctions, anti-money laundering and anti-corruption
matters, or, to the knowledge of the Borrower, any of their respective employees
or Affiliates, or (ii) to the knowledge of the Borrower, any agent or
representative of the Borrower or any Subsidiary that will act in any capacity
in connection with or benefit from the Facility, (A) is a Sanctioned Person or
currently the subject or target of any Sanctions, (B) is controlled by or is
acting on behalf of a Sanctioned Person, (C) has its assets located in a
Sanctioned Country, (D) has received written notice that it is under
administrative, civil or criminal investigation for an alleged violation of, or
received notice from or made a voluntary disclosure to any governmental entity
regarding a possible violation of, Anti-Corruption Laws, Anti-Money Laundering
Laws or Sanctions by a governmental authority that enforces Sanctions or any
Anti-Corruption Laws or Anti-Money Laundering Laws, or (E) to the knowledge of
the Borrower, directly or indirectly derives revenues from investments in, or
transactions with, Sanctioned Persons.
(b)    Each of the Borrower and its Subsidiaries has implemented and maintains
in effect policies and procedures designed to ensure compliance in all material
respects by the Borrower and its Subsidiaries and their respective directors,
officers, employees, agents and Affiliates with all Sanctions, Anti-Corruption
Laws, and Anti-Money Laundering Laws.


48

--------------------------------------------------------------------------------




(c)    Each of the Borrower and its Subsidiaries, each director, Responsible
Officer, senior compliance officer or other Person with responsibility for
Sanctions, anti-money laundering and anti-corruption matters, and to the
knowledge of Borrower, employee, agent and Affiliate of Borrower and each such
Subsidiary, is in compliance in all material respects with all Sanctions,
Anti-Corruption Laws, and Anti-Money Laundering Laws.
(d)    No proceeds of any Loans have been used, directly or, to the knowledge of
the Borrower after due inquiry, indirectly, by the Borrower, any of its
Subsidiaries or any of its or their respective directors, officers, employees
and agents in violation of Section 7.12.
5.20    EEA Financial Institutions. Neither the Borrower nor any of its
Subsidiaries is an EEA Financial Institution.
ARTICLE VI
AFFIRMATIVE COVENANTS
So long as any Lender shall have any Revolving Credit Commitment or Term Loan
Commitment hereunder, or any Revolving Credit Loan, Term Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, the Borrower shall, and
shall (except in the case of the covenants set forth in Sections 6.01, 6.02,
6.03, 6.05 and 6.11) cause each Subsidiary to:
6.01    Financial Statements. Deliver to the Administrative Agent, in form and
detail satisfactory to the Administrative Agent:
(a)    as soon as available, but in any event within 45 days after the end of
each of the first three fiscal quarters of each fiscal year of the Borrower, a
Consolidated balance sheet of the Borrower as at the end of such fiscal quarter,
the related Consolidated statements of income or operations for such fiscal
quarter and for the portion of the Borrower's fiscal year then ended and the
related Consolidated statements of changes in shareholders' equity for the
portion of the Borrower's fiscal year then ended, certified by the chief
executive officer, chief financial officer, chief operating officer, treasurer
or controller of the Borrower as fairly presenting the Consolidated financial
condition, results of operations and shareholders' equity of the Borrower in
accordance with GAAP, subject only to normal year‑end audit adjustments and the
absence of footnotes;
(b)    as soon as practicable, and in no event later than one hundred twenty
(120) days after the end of each fiscal year of the Borrower, a Consolidated
balance sheet of the Borrower as at the end of such fiscal year, and the related
Consolidated statements of income or operations and changes in shareholders'
equity for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, audited and accompanied by a report and opinion of an
independent certified public accountant of nationally recognized standing
reasonably acceptable to the Required Lenders, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any "going concern" or like qualification or exception or any
qualification or exception as to the scope of such audit;
(c)    promptly upon request by the Administrative Agent (and in any event
within five Business Days after such request), copies of the then current
loan/asset watch list, the Call Reports, the substandard loan/asset list, the
nonperforming loan/asset list and other real estate owned list of the
Subsidiaries; provided, that, unless an Event of Default has occurred and is
continuing, the Borrower shall have no obligation to provide any such lists more
frequently than once per calendar month;


49

--------------------------------------------------------------------------------




(d)    promptly, and in any event within five Business Days after receiving
knowledge thereof, notice in writing of all charges, assessment, actions, suits
and proceedings that are initiated by, or brought before, any court or Bank
Regulatory Authority, governmental department, commission, board or other
administrative agency, in connection with the Borrower or any Subsidiary (other
than (i) litigation in the ordinary course of business which, if adversely
decided, would not have a material effect on the financial condition or
operations of the Borrower or such Subsidiary and (ii) any such item which, by
its terms, cannot be disclosed and for which waiver thereof was requested by
Borrower or its Subsidiaries and not granted); and
(e)    promptly upon the request therefor, such other information and
documentation required by Bank Regulatory Authorities under "know your customer"
and anti-money laundering rules and regulations (including, without limitation,
the PATRIOT Act) applicable to the Administrative Agent or any Lender, as from
time to time reasonably requested by the Administrative Agent or such Lender, as
the case may be.
As to any information contained in materials furnished pursuant to
Section 6.02(c), the Borrower shall not be separately required to furnish such
information under Section 6.01(a) or (b) above, but the foregoing shall not be
in derogation of the obligation of the Borrower to furnish the information and
materials described in Sections 6.01(a) and (b) above at the times specified
therein.
6.02    Certificates; Other Information. Deliver to the Administrative Agent, in
form and detail reasonably satisfactory to the Administrative Agent:
(a)    Within five calendar days after the date of required delivery of the
financial statements referred to in Sections 6.01(a) and (b), a duly completed
Compliance Certificate signed by the chief executive officer, chief financial
officer, chief operating officer, treasurer or controller of the Borrower;
(b)    promptly, and in any event within five Business Days after any request by
the Administrative Agent or any Lender, copies of any detailed audit reports,
management letters or recommendations submitted to the board of directors (or
the audit committee of the board of directors) of the Borrower by independent
accountants in connection with the accounts or books of the Borrower or any of
its Subsidiaries, or any audit of any of them;
(c)    promptly, and in any event within five Business Days after the same are
available, copies of each annual report, proxy or financial statement or other
report or communication sent to the stockholders of the Borrower, and copies of
all annual, regular, periodic and special reports and registration statements
which the Borrower may file or be required to file with the SEC under Section 13
or 15(d) of the Securities Exchange Act of 1934, or with any national securities
exchange, and in any case not otherwise required to be delivered to the
Administrative Agent pursuant hereto;
(d)    promptly, and in any event within five Business Days after receipt
thereof by the Borrower or any Subsidiary thereof, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of the Borrower or any Subsidiary thereof; and
(e)    promptly (and in any event within five Business Days), such additional
information regarding the business, financial, legal or corporate affairs of the
Borrower or any Subsidiary thereof, or compliance with the terms of the Loan
Documents, as the Administrative Agent or any Lender may from time to time
reasonably request.


50

--------------------------------------------------------------------------------




Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(c) or (d) (to the extent any such documents are included in
materials otherwise filed with the SEC) may be delivered electronically and if
so delivered, shall be deemed to have been delivered on the date (i) on which
the Borrower posts such documents, or provides a link thereto on the Borrower's
website on the Internet at the website address listed on Schedule 11.02; or
(ii) on which such documents are posted on the Borrower's behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that the Borrower shall notify the
Administrative Agent and each Lender (by telecopier or electronic mail) of the
posting of any such documents and, upon request, provide to the Administrative
Agent by electronic mail, electronic versions (i.e., soft copies) of such
documents. Except for such Compliance Certificates, the Administrative Agent
shall have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.
The Borrower hereby acknowledges that (a) the Administrative Agent may, but
shall not be obligated to, make available to the Lenders materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
"Borrower Materials") by posting the Borrower Materials on IntraLinks or another
similar electronic system (the "Platform") and (b) certain of the Lenders (each,
a "Public Lender") may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons'
securities. The Borrower hereby agrees that it will use commercially reasonable
efforts to identify that portion of the Borrower Materials that may be
distributed to the Public Lenders and that (w) all such Borrower Materials shall
be clearly and conspicuously marked "PUBLIC" which, at a minimum, shall mean
that the word "PUBLIC" shall appear prominently on the first page thereof;
(x) by marking Borrower Materials "PUBLIC," the Borrower shall be deemed to have
authorized the Administrative Agent and the Lenders to treat such Borrower
Materials as not containing any material non-public information (although it may
be sensitive and proprietary) with respect to the Borrower or its securities for
purposes of United States Federal and state securities laws (provided, however,
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 11.07); (y) all Borrower Materials marked
"PUBLIC" are permitted to be made available through a portion of the Platform
designated "Public Side Information;" and (z) the Administrative Agent shall be
entitled to treat any Borrower Materials that are not marked "PUBLIC" as being
suitable only for posting on a portion of the Platform not designated "Public
Side Information." Notwithstanding the foregoing, the Borrower shall be under no
obligation to mark any Borrower Materials "PUBLIC".
6.03    Notices. Promptly (and in any event within five Business Days) notify
the Administrative Agent:
6.04    (a) of a Responsible Officer's knowledge of the occurrence of any Event
of Default;:
(a)    the occurrence of any Event of Default;
(b)    of any matter that has resulted or could reasonably be expected to result
in a Material Adverse Effect;
(c)    of the occurrence of any ERISA Event; and
(d)    of any material change in accounting policies or financial reporting
practices by the Borrower or any Subsidiary thereof other than as a result of a
change in GAAP.


51

--------------------------------------------------------------------------------




Each notice pursuant to Section 6.03 shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth reasonable details of the
occurrence referred to therein and stating what action the Borrower has taken
and proposes to take with respect thereto. Each notice pursuant to
Section 6.03(a) shall describe with particularity any and all provisions of this
Agreement and any other Loan Document that have been breached.
6.05    VI.04 Payment of Obligations. Pay and discharge as the same shall become
due and payable, all its obligations and liabilities, including (a) all material
tax liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless (i) the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by the Borrower or such Subsidiary or (ii) in the
case of state tax returns and the payment of related taxes, assessments, fees
and other governmental charges levied or imposed, the failure to make such
payment would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect; (b) all lawful claims which, if unpaid, would by
law become a Lien upon its property if such Lien is prohibited hereby; and
(c) all material Indebtedness, as and when due and payable, but subject to any
subordination provisions contained in any instrument or agreement evidencing or
governing such Indebtedness, except as otherwise would not constitute an Event
of Default.
6.06    VI.05 Preservation of Existence, Etc. With respect to itself, each
Subsidiary Bank and each Material Subsidiary: (a) preserve, renew and maintain
in full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization except in a transaction permitted by
Section 7.04 or 7.05; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect; and (c) preserve
or renew all of its registered patents, trademarks, trade names and service
marks, the non-preservation of which could reasonably be expected to have a
Material Adverse Effect.
6.07    VI.06 Maintenance of Properties. (a) Maintain, preserve and protect all
of its material properties and equipment necessary in the operation of its
business in good working order and condition, ordinary wear and tear excepted;
and (b) make all necessary repairs thereto and renewals and replacements thereof
except, in either case, where the failure to do so could not reasonably be
expected to have a Material Adverse Effect.
6.08    VI.07 Maintenance of Insurance. Maintain with financially sound and
reputable insurance companies not Affiliates of the Borrower, insurance with
respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts as are customarily carried under similar
circumstances by such other Persons.
6.09    VI.08 Compliance with Laws. Comply with (a) all Sanctions,
Anti-Corruption Laws, and Anti-Money Laundering Laws in all material respects
and (b) the requirements of all Laws and all orders, writs, injunctions and
decrees applicable to it or to its business or property, except, with respect to
clause (b), in such instances in which (i) such requirement of Law or order,
writ, injunction or decree is being contested in good faith by appropriate
proceedings diligently conducted or (ii) the failure to comply therewith could
not reasonably be expected to have a Material Adverse Effect.
6.10    VI.09 Books and Records. (a) Maintain proper books of record and
account, in which full, true and correct in all material respects entries in
conformity with GAAP consistently applied shall be made of all financial
transactions and matters involving the assets and business of the Borrower or
such Subsidiary, as the case may be; and (b) maintain such books of record and
account in material conformity with all applicable


52

--------------------------------------------------------------------------------




requirements of any Governmental Authority having regulatory jurisdiction over
the Borrower or such Subsidiary, as the case may be.
6.11    VI.010 Inspection Rights. Permit representatives and independent
contractors of the Administrative Agent and each Lender to visit and inspect any
of its properties, to examine its corporate, financial and operating records,
and make copies thereof or abstracts therefrom, and to discuss its affairs,
finances and accounts with its directors, officers, and independent public
accountants, all at the expense of the Borrower and at such reasonable times
during normal business hours and as often as may be reasonably desired, upon
reasonable advance notice to the Borrower; provided, however, that when an Event
of Default is continuing the Administrative Agent or any Lender (or any of their
respective representatives or independent contractors) may do any of the
foregoing at the expense of the Borrower at any time during normal business
hours and without advance notice; provided, further, that, so long as no Event
of Default has occurred and is continuing, the Borrower shall have no obligation
to pay for more than one visit, inspection or examination during any calendar
year.
6.12    VI.011 Use of Proceeds. Subject to the requirements of Sections 7.10 and
7.12, use the proceeds of the Borrowings for general corporate purposes not in
contravention of any Law in any material respect or of any Loan Document,
including repayment of the principal of the Term Loans (as defined in the
Existing Credit Agreement).
6.13    VI.012 Further Assurances. Promptly upon written request by the
Administrative Agent, or any Lender through the Administrative Agent,
(a) correct any material defect or error that may be discovered in any Loan
Document or in the execution, acknowledgment, filing or recordation thereof, (b)
do, execute, acknowledge, deliver, record, re-record, file, re-file, register
and re-register any and all such further acts, deeds, certificates, assurances
and other instruments as the Administrative Agent, or any Lender through the
Administrative Agent, may reasonably require from time to time in order to
(i) carry out more effectively the purposes of the Loan Documents, (ii) to the
fullest extent permitted by applicable Law, subject the Borrower's or any of its
Subsidiaries' properties, assets, rights or interests constituting Collateral to
the Liens now or hereafter intended to be covered by any of the Collateral
Documents, (iii) perfect and maintain the validity, effectiveness and priority
of any of the Collateral Documents and any of the Liens intended to be created
thereunder and (iv) assure, convey, grant, assign, transfer, preserve, protect
and confirm more effectively unto the Secured Parties the rights granted or now
or hereafter intended to be granted to the Secured Parties under any Loan
Document or under any other instrument executed in connection with any Loan
Document to which the Borrower or any of its Subsidiaries is or is to be a
party, and cause each of its Subsidiaries to do so and (c) provide the
Administrative Agent or such Lender, as the case may be, any information or
documentation requested by it for purposes of complying with the Beneficial
Ownership Regulation.
6.14    VI.013 Material Contracts. Perform and observe all the terms and
provisions of each Material Contract to be performed or observed by it, maintain
each such Material Contract in full force and effect, enforce each such Material
Contract in accordance with its terms, take all such action to such end as may
be from time to time requested by the Administrative Agent and, upon request of
the Administrative Agent, make to each other party to each such Material
Contract such demands and requests for information and reports or for action as
the Borrower or any of its Subsidiaries is entitled to make under such Material
Contract, and cause each of its Subsidiaries to do so, except, in any case,
where the failure to do so, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.
6.15    VI.014 Compliance with Anti-Corruption Laws, Anti-Money Laundering Laws
and Sanctions. The Borrower will (a) maintain in effect and enforce policies and
procedures designed to promote and achieve compliance by the Borrower, its
Subsidiaries and their respective directors, officers, employees and agents with
all Anti-Corruption Laws, Anti-Money Laundering Laws and applicable Sanctions
and (b) notify the


53

--------------------------------------------------------------------------------




Administrative Agent and each Lender if the Borrower, any of its Subsidiaries or
any Person that owns, directly or indirectly, a 50% or greater interest in the
Borrower or any of its Subsidiaries becomes a Sanctioned Person.
6.16    VI.015 Post-Closing Matters. The Borrower will execute and deliver the
documents, take the actions and complete the tasks set forth on Schedule 6.15,
in each case within the applicable corresponding time limits specified on such
schedule.
ARTICLE VII
NEGATIVE COVENANTS
So long as any Lender shall have any Revolving Credit Commitment or Term Loan
Commitment hereunder or any Revolving Credit Loan, Term Loan or other Obligation
hereunder shall remain unpaid or unsatisfied, the Borrower shall not, nor shall
it permit any Nonbank Subsidiary to, directly or indirectly:
7.01    Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following:
(a)    Liens pursuant to any Loan Document;
(b)    Liens listed on Schedule 7.01 and any renewals or extensions thereof,
provided that (i) the property covered thereby is not changed, (ii) the amount
secured or benefited thereby is not increased except as contemplated by
Section 7.02(c), (iii) there is no additional direct or contingent obligor with
respect thereto and (iv) any renewal or extension of the obligations secured or
benefited thereby is permitted by Section 7.02(c);
(c)    Liens for taxes not yet due or which are being contested in good faith
and by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;
(d)    carriers', warehousemen's, mechanics', materialmen's, repairmen's or
other like Liens arising in the ordinary course of business which are not
overdue for a period of more than 30 days or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person;
(e)    pledges or deposits in the ordinary course of business in connection with
workers' compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;
(f)    deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
(g)    easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;
(h)    Liens securing judgments for the payment of money not constituting an
Event of Default under Section 9.01(h);


54

--------------------------------------------------------------------------------




(i)    other Liens securing Indebtedness permitted under Section 7.02(g);
provided that no such Lien shall extend to or cover any Equity Interests of any
Subsidiary Bank; and
(j)    the replacement, extension or renewal of any Lien permitted by
clauses (a) through (i) above upon or in the same property theretofore subject
thereto or the replacement, extension or renewal (without increase in the amount
or change in any direct or contingent obligor) of the Indebtedness secured
thereby.
Notwithstanding the foregoing, (1) the permitted Liens in (b), (d), (e), (f),
(g), (i) and (j) above shall not extend to or cover any Equity Interests of any
Subsidiary Bank constituting Collateral and (2) the permitted Liens in (c) and
(h) above shall not extend to or cover any Equity Interests of any Subsidiary
Bank if such permitted Liens would not be junior in priority in all respects to
the Liens of the Administrative Agent thereon.
7.02    Indebtedness. Create, incur, assume or suffer to exist any Indebtedness,
except:
(a)    obligations (contingent or otherwise) existing or arising under any Swap
Contract, provided that such obligations are (or were) entered into by such
Person in the ordinary course of business for the purpose of directly mitigating
risks associated with fluctuations in interest rates;
(b)    Indebtedness under the Loan Documents;
(c)    Indebtedness listed on Schedule 7.02 and any Refinancings thereof;
provided that the amount of such Indebtedness is not increased at the time of
such Refinancing except by an amount equal to a reasonable premium or other
reasonable amount paid, and fees and expenses reasonably incurred, in connection
with such Refinancing and by an amount equal to any existing commitments
unutilized thereunder and the direct or any contingent obligor with respect
thereto is not changed, as a result of or in connection with such Refinancing;
and provided, still further, that the terms relating to principal amount,
amortization, maturity, collateral (if any) and subordination (if any), and
other material terms taken as a whole, of any such Refinanced Indebtedness, and
of any agreement entered into and of any instrument issued in connection
therewith, are no less favorable in any material respect to the Borrower or the
Lenders than the terms of any agreement or instrument governing the Indebtedness
being Refinanced and the interest rate applicable to any such Refinanced
Indebtedness does not exceed the then applicable market interest rate;
(d)    Indebtedness under any Junior Subordinated Indenture, so long as (i) the
interest rate on such Indebtedness does not exceed 10%, (ii) there are no
financial covenants contained in the documents related to such Indebtedness and
(iii) such Indebtedness is Subordinated Debt
(e)    other Subordinated Debt in an aggregate principal amount not to exceed
$400,000,000which qualifies as tier 2 capital as determined in accordance with
the then-current regulations of the applicable Bank Regulatory Authorities;
(f)    Guarantees by the Borrower
(i) (A) of Indebtedness of any Subsidiary and (B) of ordinary course obligations
of any Subsidiary so long as (x) all Guarantees under this subclause (i) are
unsecured and (y) the aggregate principal amount thereof shall not exceed
$20,000,00030,000,000; and


55

--------------------------------------------------------------------------------






(ii) of any Indebtedness or other obligations of Barrington Bank & Trust
Company, N.A., pursuant to that certain Corporate Guaranty Agreement, a copy of
which was previously delivered to the Lenders, executed by the Borrower in favor
of the Government National Mortgage Association dated October 29, 2015, so long
as any Guarantee under this subclause (ii) is unsecured;
(a)    the Existing Mortgage Loan (which may be Refinanced with the issuance of
other Indebtedness so long as (i) such Indebtedness does not increase the
principal amount of the Indebtedness so Refinanced and (ii) any Liens securing
such Indebtedness are not extended to any additional property prohibited from
securing the Indebtedness so Refinanced);
(a)    (g) (x)  the Existing Mortgage Loan (which may be Refinanced in
connection with the issuance of other Indebtedness permitted in this clause (g))
plus (y) otherother unsecured Indebtedness in an aggregate principal amount not
to exceed $60,000,000300,000,000 at any time outstanding, provided that
Indebtedness in excess of such limit which is comprised of Senior Debt shall be
permitted with the written consent of all Lenders in their discretion, and
(a)    (h) Indebtedness in the form of letters of credit (and reimbursement
obligations in respect thereof) issued for the account of, or confirmed on
behalf of, (i) Borrower or (ii) Borrower and any of its Subsidiaries as
co-borrowers or co-applicant parties, the aggregate amount thereof, drawn or
undrawn, not to exceed $45,000,000.
7.03    Investments. Make or hold any Investments, except:
(a)    Investments (other than any Acquisition) which are made in accordance
with (i) applicable Law and (ii) any other applicable order, regulation,
agreement or memorandum of understanding entered into with or issued by any
Governmental Authority charged with the regulation of bank holding companies or
depository institutions;
(b)    Acquisitions permitted pursuant to Section 7.11 (including, for the
avoidance of doubt, the creation of and investment in any Subsidiary solely for
the purpose of consummating any such Acquisition, which Subsidiary is merged out
of existence after consummation thereof);
(c)    Indebtedness and Guarantees permitted under Section 7.02.
7.04    Fundamental Changes. Merge, dissolve, liquidate, consolidate with or
into another Person or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person (each, a "Fundamental Change")
or permit any Subsidiary Bank to make any Fundamental Change, except that (a)
any Subsidiary (other than any Subsidiary Bank) that is not a Material
Subsidiary may consummate any Fundamental Change (provided that any such merger
or consolidation involving the Borrower shall result in the Borrower as the
surviving entity), (b) any Acquisition not prohibited by Section 7.11 shall be
permitted under this Section 7.04 (including, for the avoidance of doubt, the
merging out of existence of any Subsidiary that is created solely for the
purpose of consummating any such Acquisition), (c) any Subsidiary may merge or
consolidate with or into the Borrower and (d) any Subsidiary may merge or
consolidate with or into (or transfer all or substantially all of its assets to)
any other Subsidiary; provided, however, that if either such Subsidiary is a
Pledged Subsidiary, then the surviving entity shall be such Pledged Subsidiary.


56

--------------------------------------------------------------------------------




7.05    Dispositions. Make any Disposition or enter into any agreement to make
any Disposition, except:
(a)    Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;
(b)    Dispositions permitted pursuant to Section 7.04; and
(c)    Dispositions not otherwise permitted under this Section 7.05; provided
that (i) at the time of such Disposition, no Event of Default shall exist or
would result from such Disposition, and (ii) the aggregate book value of all
property subject to Disposition of in reliance on this clause (c) in any fiscal
year shall not exceed 10% of the Borrower's Total Assets;
provided, however, that any Disposition pursuant to this Section shall be for
fair market value.
7.06    Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, voluntarily purchase, redeem or defease any Indebtedness
under any Junior Subordinated Indenture, make any payment of principal or
interest on any Subordinated Debt, or settle the forward purchase contracts
issued by the Borrower in connection with any such Indebtedness (other than cash
payments with respect to fractional shares) (contingent or otherwise), except
that (a) the Borrower may declare and make dividend payments or other
distributions payable solely in Equity Interests of the Borrower, (b) any
Subsidiary may declare and make dividend payments or other distributions to the
Borrower or a wholly‑owned Nonbank Subsidiary, and (c) so long as (i) no Event
of Default shall have occurred and be continuing at the time of any action
described below or would result therefrom and (ii) the Borrower shall be in
compliance (on a pro forma basis) with the financial covenants in Article VIII
after giving effect thereto, the Borrower may (x) declare and make cash dividend
payments on its Equity Interests and redeem or repurchase any of its Equity
Interests in an aggregate amount per fiscal year not to exceed 40% of net income
of the Borrower as reported on the Borrower's audited Consolidated income
statement for the previous fiscal year, (y) the Borrower may make scheduled
interest and principal payments under any Junior Subordinated Indenture and (z)
make payments of principal and interest on any other Subordinated Debt.
7.07    Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by the Borrower
and its Subsidiaries on the date hereof or any business substantially related or
incidental thereto.
7.08    Transactions with Affiliates. Enter into any transaction of any kind
with any Affiliate of the Borrower (other than any transaction between any
Subsidiary and (x) another Subsidiary or (y) the Borrower), whether or not in
the ordinary course of business, other than on fair and reasonable terms
substantially as favorable to the Borrower or such Subsidiary as would be
obtainable by the Borrower or such Subsidiary at the time in a comparable arm's
length transaction with a Person other than an Affiliate.
7.09    Burdensome Agreements. Other than (x) the Existing Mortgage and any
agreements, instruments or other documents entered into or delivered in
connection with the Existing Mortgage Loan and, (y) the agreements listed in
Schedule 7.09(a) and (z) any Contractual Obligation of (or imposed by) any
Governmental Authority (including any Banking Regulatory Authority), enter into
or permit to exist any Contractual Obligation (other than this Agreement or any
other Loan Document) that (a) limits the ability (i) of any Subsidiary (other
than any Specified Subsidiary) to make Restricted Payments to the Borrower or to
otherwise transfer property to or invest in the Borrower,  (ii) of any
Subsidiary to Guarantee the Indebtedness of the Borrower (other than any
Specified Subsidiary)  or (iii) of the Borrower or any Subsidiary (other than
any Specified Subsidiary)  to create, incur, assume or suffer to exist Liens on
property of such Person; provided,


57

--------------------------------------------------------------------------------




however, that this clause (iii) shall not prohibit any negative pledge incurred
or provided in favor of any holder of Indebtedness permitted under
Section 7.01(i) solely to the extent any such negative pledge relates to the
property financed by or the subject of such Indebtedness; or (b) requires the
grant of a Lien to secure an obligation of such Person if a Lien is granted to
secure another obligation of such Person.
7.10    Use of Proceeds. Use the proceeds of any Borrowing, whether directly or
indirectly, to purchase or carry margin stock (within the meaning of Regulation
U of the FRB) or to extend credit to others for the purpose of purchasing or
carrying margin stock or to refund indebtedness originally incurred for such
purpose.
7.11    Acquisitions. Make any Acquisition unless (a) at the time of any such
Acquisition, no Event of Default shall exist or would result from such
Acquisition and (b) the aggregate assets purchased with respect to all
Acquisitions (including such proposed Acquisition) during any fiscal year of the
Borrower does not exceed 25% of the Borrower's Total Assets as of the beginning
of such fiscal year in which such Acquisitions are made.
7.12    Sanctions. The Borrower will not request any Loan, and the Borrower
shall not use, and the Borrower shall ensure that its Subsidiaries and its or
their respective directors, officers, employees and agents shall not use, the
proceeds of any Loan, directly or, to the knowledge of the Borrower after due
inquiry, indirectly, (a) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (b) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, or (c) in any manner
that would result, in violation of any Sanctions, Anti-Corruption Laws or
Anti-Money Laundering Laws applicable to any party hereto.
ARTICLE VIII
FINANCIAL COVENANTS
So long as any Lender shall have any Revolving Credit Commitment or Term Loan
Commitment hereunder or any Revolving Credit Loan or Term Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, the Borrower shall not:
(a) Thirty Day Zero Balance. Fail to maintain a zero balance on advances under
the Revolving Credit Facility for a period of at least thirty (30) consecutive
days during the term of the Revolving Credit Facility.
(a)    [Reserved]
(b)    Texas Ratio of Adjusted Non-Performing Assets to Primary Capital. For the
Borrower on a Consolidated basis, permit the Texas Ratio of Adjusted
Non-Performing Assets to Primary Capital to be greater than 17.5025.00% as of
the last day of any fiscal quarter of the Borrower.
(c)    Adjusted Reserve Coverage Ratio. Permit the Adjusted Reserve Coverage
Ratio of the Borrower on a Consolidated basis to be less than 70.00% as of the
last day of any fiscal quarter of the Borrower.[Reserved]
(d)    Return on Average Assets Ratio. Permit the Return on Average Assets Ratio
of the Borrower, on a Consolidated basis, to be less than 0.650.30%, determined
as at the last day of each fiscal quarter of the Borrower for the four fiscal
quarters ended on such date.


58

--------------------------------------------------------------------------------




(e)    Well Capitalized. Permit the Borrower, on a Consolidated basis, or any
Subsidiary Bank to be considered not "well-capitalized" (as defined and
determined by the appropriate Bank Regulatory Authority having jurisdiction over
the Borrower or such Subsidiary Bank, as applicable).
(f)    Risk-Based Capital Ratio. Permit the Risk-Based Capital Ratio as at the
last day of any fiscal quarter of the Borrower (a) for the Borrower, on a
Consolidated basis, to be less than the sum of (i) the minimum Risk-Based
Capital Ratio to qualify as "well-capitalized" (as defined and determined by the
appropriate Bank Regulatory Authority having jurisdiction over the Borrower on
the date of the determination), plus (ii) 1.00%, or (b) for any of Subsidiary
Banks to be less than the sum of (i) the minimum Risk-Based Capital Ratio to
qualify as "well-capitalized" (as defined and determined by the appropriate Bank
Regulatory Authority having jurisdiction over such applicable Subsidiary on the
date of the determination), plus (ii) 0.75%. 11.00%.
(g)    Tier 1 Capital Ratio. Permit the Tier 1 Capital Ratio to be less than the
minimum Tier 1 Capital Ratio for the Borrower on a Consolidated basis or any of
its Subsidiary Banks to qualify as (i) "well-capitalized" (as defined and
determined by the appropriate Bank Regulatory Authority having jurisdiction over
the Borrower on the date of determination) plus (ii) (A) in the case of the
Borrower, 0.75% and (B) in the case of each Subsidiary Bank, 0.50%.[Reserved]
(h)    Tier 1 Leverage Ratio. Permit the Tier 1 Leverage Ratio to be less than
(i) the minimum Tier 1 Leverage Ratio for the Borrower as of the last day of any
fiscal quarter of the Borrower, on a Consolidated basis or any of its Subsidiary
Banks to qualify as "well-capitalized" (as defined and determined by the
appropriate Bank Regulatory Authority having jurisdiction over the Borrower on
the date of determination) plus (ii) (A) in the case of the Borrower, 0.75% and
(B) in the case of each Subsidiary Bank, 0.50%., to be less than 7.00%.
(i) Common Equity Tier 1 Ratio. Permit the Common Equity Tier 1 Ratio to be less
than (i) the minimum Common Equity Tier 1 Ratio for the Borrower on a
Consolidated basis or any of its Subsidiary Banks to qualify as
"well-capitalized" (as defined and determined by the appropriate Bank Regulatory
Authority having jurisdiction over the Borrower on the date of the
determination) plus (ii) (A) in the case of the Borrower, 0.75% and (B) in the
case of each Subsidiary Bank, 0.50%.
(a)    [Reserved]
(b)    Minimum Liquidity / Unencumbered Cash and Securities. Permit the sum of
(a) cash of the Borrower not subject to any Lien (other than Liens on such cash
arising by operation of law and normal and customary rights of setoff upon
deposits of cash, in favor of banks or other depository institutions), plus (b)
cash of the Borrower on deposit with any Subsidiary Bank and which is not
subject to any Lien (other than Liens in favor of such Subsidiary Bank securing
amounts owed by the Borrower to such Subsidiary Bank with respect to returned
items and standard account charges), plus (c) the market value of all Marketable
Securities of the Borrower not subject to any Lien to be less than $40,000,000
at any time.
ARTICLE IX
EVENTS OF DEFAULT AND REMEDIES
9.01    Events of Default. Any of the following shall constitute an Event of
Default:
(a)    Non-Payment. The Borrower fails to (i) pay when and as required to be
paid herein, any amount of principal of any Revolving Credit Loan or the Term
Loan, or (ii) pay within three Business Days after the same becomes due, any
interest on any Revolving Credit Loan or the Term Loan, or any fee due


59

--------------------------------------------------------------------------------




hereunder, or (iii) pay within five Business Days after the same becomes due,
any other amount payable hereunder or under any other Loan Document; or
(b)    Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 6.01, 6.02, 6.03, 6.10, 6.11,
6.14 or 6.15, Article VII or Article VIII; or
(c)    Other Defaults. The Borrower fails to perform or observe any other
covenant or agreement (not specified in Section 9.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days after (x) the Borrower receives written notice from the
Administrative Agent of such failure or (y) a Responsible Officer of the
Borrower knew of such failure; or
(d)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower herein, in any other Loan Document, or in any document delivered in
connection herewith or therewith shall be incorrect or misleading in any
material respect (or in any respect if such provision is already qualified as to
materiality) when made or deemed made; or
(e)    Cross-Default. (i) The Borrower or any Subsidiary thereof (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts with
any Lenders) having an aggregate principal amount (including undrawn committed
or available amounts and including amounts owing to all creditors under any
combined or syndicated credit arrangement) of more than the Threshold Amount, in
each case beyond the applicable grace period with respect thereto, if any,
provided in the instrument or agreement evidencing such Indebtedness, or (B)
fails to observe or perform any other agreement or condition relating to any
such Indebtedness or Guarantee or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event occurs, the effect
of which default or other event is to cause, or to permit the holder or holders
of such Indebtedness or the beneficiary or beneficiaries of such Guarantee (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such
Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; or (ii) (A) the Borrower or any Subsidiary thereof fails
to make a payment when due of the Swap Termination Value with respect to any
Swap Contract with a Lender beyond any period of grace, if any, contained in any
instrument or agreement evidencing, securing or relating thereto, or (B) any
other event shall occur or condition exist, the effect of which default or other
event or condition is to cause, or to permit such Lender to cause, with the
giving of notice or lapse of time, or both, if required, the obligations and
liabilities under such Swap Contract to become due prior to its stated maturity
(any applicable grace period having expired); provided that clause (e)(i) shall
not apply to secured Indebtedness that becomes due as a result of the voluntary
sale or transfer of the property or assets securing such Indebtedness to the
extent such sale or transfer is permitted by the terms of Section 7.05; or
(f)    Insolvency Proceedings, Etc. The Borrower, any Subsidiary Bank or any
Material Subsidiary thereof institutes or consents to the institution of any
proceeding under any Debtor Relief Law, or makes an assignment for the benefit
of creditors; or applies for or consents to the appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer
for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or


60

--------------------------------------------------------------------------------




unstayed for 60 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for 60 calendar days, or an order for relief is entered in any such
proceeding; or
(g)    Inability to Pay Debts; Attachment. (i) The Borrower, any Subsidiary Bank
or any Material Subsidiary thereof becomes unable or admits in writing its
inability or fails generally to pay its debts as they become due, or (ii) any
writ or warrant of attachment or execution or similar process is issued or
levied against all or any material part of the property of any such Person and
is not released, vacated or fully bonded within 30 days after its issue or levy;
or
(h)    Judgments. There is entered against the Borrower or any Subsidiary
thereof (i) one or more final judgments or orders for the payment of money in an
aggregate amount (as to all such judgments and orders) exceeding the Threshold
Amount (to the extent not covered by independent third‑party insurance as to
which the insurer is rated at least "A" by A.M. Best Company, has been notified
of the potential claim and does not deny coverage in writing), or (ii) any one
or more non-monetary final judgments that have, or could reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect and, in
either case, (A) enforcement proceedings are commenced by any creditor upon such
judgment or order, or (B) there is a period of 30 consecutive days during which
a stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect; or
(i)    ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in a Material Adverse Effect, or (ii) the Borrower or any ERISA Affiliate fails
to pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan and such failure has resulted or could
reasonably be expected to result in a Material Adverse Effect; or
(j)    Invalidity of Loan Documents. Any material provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or satisfaction in full of
all the Obligations, ceases to be in full force and effect; or any Borrower or
any Subsidiary contests in any manner the validity or enforceability of any
provision of any Loan Document; or the Borrower denies that it has any or
further liability or obligation under any provision of any Loan Document, or
purports to revoke, terminate or rescind any provision of any Loan Document; or
(k)    Change of Control. There occurs any Change of Control; or
(l)    Collateral Documents. The Administrative Agent, for the benefit of the
Secured Parties, shall cease to have a first priority perfected security
interest in the Collateral (other than solely as a result, and to the extent, of
any act or omission of or by the Administrative Agent or any other Secured
Party); or
(m)    Regulatory Actions. The Board of Governors of the Federal Reserve System,
the FDIC, the Illinois Department of Financial and Professional Regulation or
other Governmental Authority charged with the regulation of bank holding
companies or depository institutions: (a) (i) issues to the Borrower or any
Subsidiary Bank or initiates any action, suit or proceeding to obtain against,
impose on or require from Borrower or any Subsidiary Bank, a cease and desist
order or similar regulatory order, the assessment of civil monetary penalties,
articles of agreement, memorandum of understanding, a capital directive, a
capital restoration plan, restrictions that prevent or as a practical matter
impair the payment of dividends by any Subsidiary Bank or the payments of any
debt by the Borrower, restrictions that make the payment of the dividends by any
Subsidiary Bank or the payment of debt by the Borrower subject to prior
regulatory approval, a notice or finding under Section 8(a) of the Federal
Deposit Insurance Act or any similar enforcement action, measure or proceeding


61

--------------------------------------------------------------------------------




(each a "Regulatory Action") or (ii) proposes or issues to any executive officer
or director of the Borrower or any Subsidiary Bank or initiates any action, suit
or proceeding to obtain against, impose on or require from any such officer or
director, a cease and desist order or similar regulatory order, a removal order
or suspension order or the assessment of civil monetary penalties (each an
"Officer Directive"); and (b) (x) such Regulatory Action(s) is in the form of a
cease and desist order or similar regulatory order, a capital directive or a
capital restoration plan issued to the Borrower or any Subsidiary Bank which, in
the aggregate, prohibits the payment of dividends by Subsidiary Banks that
constitute 25% or more of Total Assets; (y)  such Regulatory Action(s) is in the
form of a cease and desist order or similar regulatory order, a capital
directive or a capital restoration plan issued to the Borrower or any Subsidiary
Bank which, in the aggregate, restrict the payment of dividends by Subsidiary
Banks that constitute 35% or more of Total Assets; or (z) such Regulatory Action
or Officer Directive does not impair the ability of any Subsidiary Bank to pay
dividends and the Subsidiary Banks affected by all such Regulatory Action(s) and
Officer Directives constitute 65% or more of Total Assets; provided, however,
that any event that (A) only requires or suggests a change in capital ratios or
(B) would be a Regulatory Action or Officer Directive that, by its terms or
pursuant to applicable Laws, cannot be disclosed (and neither the Borrower nor
any of its Subsidiaries requested such non-disclosure), shall not constitute a
Regulatory Action or Officer Directive; or
(n)    Subsidiary Bank Condition. (i) (x) Any Subsidiary Bank is notified that
it is considered an institution in "troubled condition" within the meaning of 12
USC 1831 and the regulations promulgated thereunder and (y) such notification
can be disclosed pursuant to applicable Laws, or (ii) if a conservator or
receiver is appointed for any Subsidiary Bank.
9.02    Remedies upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:
(a)    declare the Revolving Credit Commitment and Term Loan Commitment of each
Lender to make Revolving Credit Loans and the Term Loan to be terminated,
whereupon such Revolving Credit Commitments and Term Loan Commitment shall be
terminated;
(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower; and
(c)    exercise on behalf of itself and the Lenders all rights and remedies
available to it and/or the Lenders under the Loan Documents;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable
without further act of the Administrative Agent or any Lender.
9.03    Application of Funds. After the exercise of remedies provided for in
Section 9.02 (or after the Revolving Credit Loans and the Term Loan have
automatically become immediately due and payable), any amounts received on
account of the Obligations shall be applied by the Administrative Agent in the
following order:


62

--------------------------------------------------------------------------------




First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders in connection with any enforcement of the Loan Documents (including fees
and time charges for attorneys who may be employees of any Lender)) arising
under the Loan Documents and amounts payable under Article III, ratably among
them in proportion to the respective amounts described in this clause Second
payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and other Obligations arising under the Loan
Documents, ratably among the Lenders in proportion to the respective amounts
described in this clause Third payable to them;
Fourth, to payment of other amounts secured pursuant to the Pledge Agreement to
the Secured Parties entitled thereto; and
Last, the balance, if any, after all of the Obligations and other amounts
secured pursuant to the Collateral Documents (other than contingent unliquidated
indemnification obligations which survive the termination of any Loan Document)
have been indefeasibly paid in full, to the Borrower or as otherwise required by
Law.
ARTICLE X
ADMINISTRATIVE AGENT
10.01    Appointment and Authority.
(a)    Each of the Lenders hereby irrevocably appoints Wells Fargo Bank, N.A. to
act on its behalf as the Administrative Agent hereunder and under the other Loan
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto. The provisions of this Article are solely for the
benefit of the Administrative Agent and the Lenders, and Borrower shall not have
any rights as a third party beneficiary of any of such provisions. It is
understood and agreed that the use of the term "agent" herein or in any other
Loan Document (or any similar term) with reference to the Administrative Agent
is not intended to connote any fiduciary or other implied (or express)
obligation arising under agency doctrine of any applicable Law. Instead such
term is sued as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.
(b)    The Administrative Agent shall also act as the "collateral agent" under
the Loan Documents, and each of the Lenders hereby irrevocably appoints and
authorizes the Administrative Agent to act as the agent of such Lender for
purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by the Borrower to secure any of the Obligations, together with such
powers and discretion as are reasonably incidental thereto. In this connection,
the Administrative Agent, as "collateral agent" and any co-agents, sub-agents
and attorneys-in-fact appointed by the Administrative Agent pursuant to
Section 10.05 for purposes of holding or enforcing any Lien on the Collateral
(or any portion thereof) granted under the Collateral Documents, or for
exercising any rights and remedies thereunder at the direction of the
Administrative Agent), shall be entitled to the benefits of all provisions of
this Article IX and Article XI (including Section 11.04(c), as though such
co-agents, sub-agents and attorneys-in-fact were the "collateral agent" under
the Loan Documents) as if set forth in full herein with respect thereto.


63

--------------------------------------------------------------------------------




10.02    Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term "Lender" or "Lenders" shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.
10.03    Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law;
(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity;
(d)    shall not be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Administrative Agent
shall believe in good faith shall be necessary, under the circumstances as
provided in Sections 11.01 and 9.02) or (ii) in the absence of its own gross
negligence, bad faith or willful misconduct. The Administrative Agent shall be
deemed not to have knowledge of any Default unless and until notice describing
such Default is given to the Administrative Agent by the Borrower or a Lender;
and
(e)    shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Collateral Documents, (v) the value
or the sufficiency of any Collateral, or (vi) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.
10.04    Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument,


64

--------------------------------------------------------------------------------




document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon. In determining compliance with any
condition hereunder to the making of a Revolving Credit Loan or the Term Loan,
that by its terms must be fulfilled to the satisfaction of a Lender, the
Administrative Agent may presume that such condition is satisfactory to such
Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender prior to the making of such Revolving Credit Loan or
the Term Loan. The Administrative Agent may consult with legal counsel (who may
be counsel for the Borrower), independent accountants and other experts selected
by it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.
10.05    Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub‑agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub‑agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facility provided
for herein as well as activities as Administrative Agent.
10.06    Resignation of Administrative Agent. The Administrative Agent may at
any time give notice of its resignation to the Lenders and the Borrower. Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, with the consent, not to be unreasonably withheld, delayed or
conditioned, of the Borrower so long as no Event of Default then exists and is
continuing, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders, appoint a successor
Administrative Agent meeting the qualifications set forth above; provided that
if the Administrative Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (a) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders
under any of the Loan Documents, the retiring Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (b) except for any indemnity payments
owed to the retiring Administrative Agent, all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender directly, until such time as the
Required Lenders appoint a successor Administrative Agent as provided for above
in this Section. Upon the acceptance of a successor's appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Administrative Agent (other than any rights to indemnity payments owed
to the retiring Administrative Agent), and the retiring Administrative Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Loan Documents (if not already discharged therefrom as provided above
in this Section). The fees payable by the Borrower to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrower and such successor. After the retiring
Administrative Agent's resignation hereunder and under the other Loan Documents,
the provisions of this Article and Section 11.04 shall continue in effect for
the benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect


65

--------------------------------------------------------------------------------




of any actions taken or omitted to be taken by any of them while the retiring
Administrative Agent was acting as Administrative Agent.
10.07    Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.
10.08    Administrative Agent May File Proofs of Claim. In case of the pendency
of any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to the Borrower, the Administrative Agent (irrespective of whether the
principal of any Loan shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.07 and 11.04) allowed in such judicial
proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, if the
Administrative Agent shall consent to the making of such payments directly to
the Lenders, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.07 and 11.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender or in any such proceeding.
10.09    Collateral Matters. Each of the Lenders irrevocably authorize the
Administrative Agent, at its option and in its discretion, to release any Lien
on any property granted to or held by the Administrative Agent under any Loan
Document (i) upon termination of the Aggregate Revolving Credit Commitments and
the Term Loan Commitment and payment in full of all Obligations (other than
contingent indemnification obligations), (ii) that is sold or to be sold as part
of or in connection with any sale permitted hereunder or under any other Loan
Document, or (iii)  if approved, authorized or ratified in writing in accordance
with Section 11.01.
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent's authority to release Collateral.
In each case as specified in this Section 10.09, the


66

--------------------------------------------------------------------------------




Administrative Agent will, at the Borrower's expense, execute and deliver to the
Borrower such documents as the Borrower may reasonably request to evidence the
release of such item of Collateral from the assignment and security interest
granted under the Collateral Documents in accordance with the terms of the Loan
Documents and this Section 10.09.
10.10    Credit Bidding.
(a)    The Administrative Agent, on behalf of itself and the Secured Parties,
shall have the right, exercisable at the discretion of the Required Lenders, to
credit bid and purchase for the benefit of the Administrative Agent and the
Secured Parties all or any portion of Collateral at any sale thereof conducted
by the Administrative Agent under the provisions of the UCC, including pursuant
to Sections 9-610 or 9-620 of the UCC, at any sale thereof conducted under the
provisions of the United States Bankruptcy Code, including Section 363 thereof,
or a sale under a plan of reorganization, or at any other sale or foreclosure
conducted by the Administrative Agent (whether by judicial action or otherwise)
in accordance with Applicableapplicable Law.
(b)    Each Lender hereby agrees, on behalf of itself and each of its Affiliates
that is a Secured Party, that, except as otherwise provided in any Loan
Documents or with the written consent of the Administrative Agent and the
Required Lenders, it will not take any enforcement action, accelerate
obligations under the Loan Documents, or exercise any right that it might
otherwise have under Applicableapplicable Law to credit bid at foreclosure
sales, UCC sales or other similar dispositions of Collateral.
ARTICLE XI
MISCELLANEOUS
11.01    Amendments, Etc. Except as specifically provided in this Agreement, or
any other Loan Document, no amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower therefrom, shall be effective unless in writing signed by the Required
Lenders and the Borrower, as the case may be, and acknowledged by the
Administrative Agent, and each such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided,
however, that no such amendment, waiver or consent shall:
(a)    waive any condition set forth in Section 4.01 (other than Section 4.01(b)
or (c)), or, in the case of the initial Borrowing, Section 4.02, without the
written consent of each Lender;
(b)    without limiting the generality of clause (a) above, waive any condition
set forth in Section 4.02 as to any Borrowing under the Facility without the
written consent of the Required Lenders;
(c)    extend or increase the Revolving Credit Commitment or Term Loan
Commitment of any Lender (or reinstate any Revolving Credit Commitment or Term
Loan Commitment terminated pursuant to Section 9.02) without the written consent
of such Lender;
(d)    postpone any date fixed by this Agreement or any other Loan Document for
any payment of principal, interest, fees or other amounts due to the Lenders (or
any of them) hereunder, or under such other Loan Document without the written
consent of each Lender entitled to such payment;
(e)    reduce the principal of, or the rate of interest specified herein on, any
Loan or any fees or other amounts payable hereunder or under any other Loan
Document without the written consent of each Lender entitled to such amount;
provided, however, that only the consent of the Required Lenders shall be
necessary (i) to amend the definition of "Default Rate" or to waive any
obligation of the Borrower to pay interest


67

--------------------------------------------------------------------------------




at the Default Rate or (ii) to amend any financial covenant hereunder (or any
defined term used therein) even if the effect of such amendment would be to
reduce the rate of interest on any Loan or to reduce any fee payable hereunder;
(f)    change (i) Section 9.03 in a manner that would alter the pro rata sharing
of payments required thereby without the written consent of each Lender or
(ii) the order of application of any reduction in the Revolving Credit
Commitments or Term Loan Commitment or any prepayment of Revolving Credit Loans
or the Term Loan from the application thereof set forth in the applicable
provisions of Section 2.03(b) or 2.04(b), as applicable, in any manner that
materially and adversely affects the Lenders under the Facility without the
written consent of the Required Lenders;
(g)    change any provision of this Section 11.01 or the definition of "Required
Lenders" or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender;
(h)    change the clause in Section 7.02(gh) permitting certain additional
Senior Debt only upon the written consent of all Lenders;
(i)    release all or substantially all of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender; or
(j)    impose any greater restriction on the ability of any Lender under the
Facility to assign any of its rights or obligations hereunder without the
written consent of the Required Lenders;
and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; (ii) the Fee Letter may be amended,
or rights or privileges thereunder waived, in a writing executed only by the
parties thereto; and (iii) the Administrative Agent and the Borrower may,
without the consent of any Lender, enter into amendments or modifications to
this Agreement or any of the other Loan Documents or to enter into additional
Loan Documents as the Administrative Agent reasonably deems appropriate in order
to implement any Benchmark Replacement or any Benchmark Replacement Conforming
Changes or otherwise effectuate the terms of Section 3.03(c) in accordance with
the terms of Section 3.03(c). Notwithstanding anything to the contrary herein,
no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder, except that the Revolving Credit
Commitment or Term Loan Commitment of such Lender may not be increased or
extended without the consent of such Lender.
11.02    Notices; Effectiveness; Electronic Communications.
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection(b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:
(i)    if to the Borrower or the Administrative Agent, to the address,
telecopier number, electronic mail address or telephone number specified for
such Person on Schedule 11.02; and


68

--------------------------------------------------------------------------------




(ii)    if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire.
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection(b) below shall be effective as provided in such
subsection(b).
(b)    Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender pursuant to Article II if such Lender has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender's receipt of an acknowledgement from the intended recipient (such as by
the "return receipt requested" function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
(c)    The Platform. THE PLATFORM IS PROVIDED "AS IS" AND "AS AVAILABLE." THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
"Agent Parties") have any liability to the Borrower, any Lender or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Borrower's or the
Administrative Agent's transmission of Borrower Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence, bad faith or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to the Borrower, any Lender or any other Person
for indirect, special, incidental, consequential or punitive damages (as opposed
to direct or actual damages).
(d)    Change of Address, Etc. Each of the Borrower and the Administrative Agent
may change its address, telecopier or telephone number for notices and other
communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, telecopier or telephone number for notices


69

--------------------------------------------------------------------------------




and other communications hereunder by notice to the Borrower and the
Administrative Agent. In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the "Private Side
Information" or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender's compliance procedures and applicable Law, including
United States Federal and state securities Laws, to make reference to Borrower
Materials that are not made available through the "Public Side Information"
portion of the Platform and that may contain material non-public information
with respect to the Borrower or its securities for purposes of United States
Federal or state securities laws.
(e)    Reliance by Administrative Agent and Lenders. The Administrative Agent
and the Lenders shall be entitled to rely and act upon any notices (including
telephonic Loan Notices) purportedly given by or on behalf of the Borrower even
if (i) such notices were not made in a manner specified herein, were incomplete
or were not preceded or followed by any other form of notice specified herein,
or (ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. The Borrower shall indemnify the Administrative Agent,
each Lender and the Related Parties of each of them from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Borrower. All telephonic notices
to and other telephonic communications with the Administrative Agent may be
recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.
11.03    No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender
or the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder or under any other
Loan Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Borrower or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 9.02 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) any Lender from exercising
setoff rights in accordance with Section 11.08 (subject to the terms of
Section 2.11) or (c) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to the Borrower under any Debtor Relief Law; and provided, further, that if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 9.02 and
(ii) in addition to the matters set forth in clauses (b) and (c) of the
preceding proviso and subject to Section 2.11, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.


70

--------------------------------------------------------------------------------




11.04    Expenses; Indemnity; Damage Waiver.
(a)    Costs and Expenses. The Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable and documented out-of-pocket fees, charges and
disbursements of one primary counsel and, if necessary, of one local counsel in
each relevant jurisdiction, in each case to such Persons taken as a whole), in
connection with the syndication of the credit facility provided for herein, the
preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated) and (ii) all reasonable and
documented out‑of‑pocket expenses incurred by the Administrative Agent or any
Lender (including the reasonable fees, charges and disbursements of (x) one
primary counsel and, if necessary, one local counsel in each relevant
jurisdiction, in each case to such Persons taken as a whole and (y) in the case
of any conflict of interest, additional counsel to each group of similarly
situated Persons taken as a whole, limited to one such additional counsel and
one local counsel in each relevant jurisdiction), in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section or (B) in
connection with Loans made, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans.
(b)    Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender, and each Related
Party of any of the foregoing Persons (each such Person being called an
"Indemnitee") against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the
reasonable fees, charges and disbursements of (x) one primary counsel and, if
necessary, one local counsel in each relevant jurisdiction, in each case, to the
Indemnitees taken as a whole and (y) in the case of any conflict of interest,
additional counsel to each group of similarly situated Indemnitees taken as a
whole, limited to one such additional counsel and one local counsel in each
relevant jurisdiction), incurred by any Indemnitee or asserted against any
Indemnitee by any third party or by the Borrower arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement, any
other Loan Document or any agreement or instrument contemplated hereby or
thereby, the performance by the parties hereto of their respective obligations
hereunder or thereunder or the consummation of the transactions contemplated
hereby or thereby, or, in the case of the Administrative Agent (and any
sub‑agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents, (ii) any Loan or the use or proposed use
of the proceeds therefrom, (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by the Borrower or
any of its Subsidiaries, or any Environmental Liability related in any way to
the Borrower or any of its Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any of the Borrower's directors, shareholders or
creditors, and regardless of whether any Indemnitee is a party thereto, IN ALL
CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE
COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE; provided that
such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, liabilities or related expenses (x) are determined
by a court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence, bad faith or willful misconduct of such
Indemnitee or (y) result from a claim brought by the Borrower against an
Indemnitee for breach in bad faith of such Indemnitee's obligations hereunder or
under any other Loan Document, if the Borrower has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction.
(c)    Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection(a) or (b) of this
Section to be paid by it to the


71

--------------------------------------------------------------------------------




Administrative Agent (or any sub-agent thereof) or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent) or such Related Party, as the case may be, such Lender's
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent), or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub-agent) in connection with such capacity. The obligations of the Lenders
under this subsection(c) are subject to the provisions of Section 2.10(d).
(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof. No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence, bad faith or willful misconduct of
such Indemnitee as determined by a final and nonappealable judgment of a court
of competent jurisdiction.
(e)    Payments. All amounts due under this Section shall be payable not later
than ten Business Days after written demand therefor.
(f)    Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, the replacement of any Lender, the termination of the
Aggregate Revolving Credit Commitments and the Term Loan Commitment and the
repayment, satisfaction or discharge of all the other Obligations.
11.05    Payments Set Aside. To the extent that any payment by or on behalf of
the Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Rate from time to time in effect. The obligations of
the Lenders under clause (b) of the preceding sentence shall survive the payment
in full of the Obligations and the termination of this Agreement.
11.06    Successors and Assigns.
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without


72

--------------------------------------------------------------------------------




the prior written consent of the Administrative Agent and each Lender and no
Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
Section 11.06(b), (ii) by way of participation in accordance with the provisions
of Section 11.06(d) or (iii) by way of pledge or assignment of a security
interest subject to the restrictions of Section 11.06(f) (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection(d)
of this Section and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Revolving Credit Commitment(s) and Term Loan
Commitment and the Revolving Credit Loans and Term Loan at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:
(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender's Revolving Credit Commitment and Term Loan Commitment and the
Revolving Credit Loans and Term Loan at the time owing to it under the Facility
or in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund, no minimum amount need be assigned; and
(B)    in any case not described in subsection(b)(i)(A) of this Section, the
aggregate amount of the Revolving Credit Commitment and Term Loan Commitment
(which for this purpose includes Revolving Credit Loans and the Term Loan
outstanding thereunder) or, if the Revolving Credit Commitment or Term Loan, as
applicable, is not then in effect, the principal outstanding balance of the
Revolving Credit Loans and Term Loan, as applicable, of the assigning Lender
subject to each such assignment, determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if "Trade Date" is specified in the Assignment and Assumption, as of
the Trade Date, shall not be less than $5,000,000, unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met;
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender's rights and
obligations under this Agreement with respect to the Revolving Credit Loans and
Term Loan or the Revolving Credit Commitment and Term Loan Commitment assigned;
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection(b)(i)(B) of this Section and, in
addition:
(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within ten (10) Business
Days after having received notice thereof; and


73

--------------------------------------------------------------------------------




(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of any Revolving Credit Commitment or Term Loan Commitment if such assignment is
to a Person that is not a Lender with a Revolving Credit Commitment or Term Loan
Commitment, an Affiliate of such Lender or an Approved Fund with respect to such
Lender.
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.
(v)    No Assignment to Borrower. No such assignment shall be made to the
Borrower or any of the Borrower's Affiliates or Subsidiaries.
(vi)    No Assignment to Natural Persons or Defaulting Lenders. No such
assignment shall be made to a natural person or to a Defaulting Lender.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection(c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender's rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 3.01, 3.04, 3.05 and 11.04 with respect to facts and
circumstances occurring prior to the effective date of such assignment. Upon
request, the Borrower (at its expense) shall execute and deliver a Revolving
Credit Note or Term Loan Note to the assignee Lender. Any assignment or transfer
by a Lender of rights or obligations under this Agreement that does not comply
with this subsection shall be treated for purposes of this Agreement as a sale
by such Lender of a participation in such rights and obligations in accordance
with Section 11.06(d).
(c)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent's Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Revolving Credit
Commitments and Term Loan Commitment of, and principal amounts (and stated
interest) of the Revolving Credit Loans and Term Loan owing to, each Lender
pursuant to the terms hereof from time to time (the "Register"). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or a DefaultDefaulting Lender or the
Borrower or any of the Borrower's Affiliates or Subsidiaries) (each, a
"Participant") in all or a portion of such Lender's rights and/or obligations
under this Agreement (including all or a portion of its Revolving Credit
Commitment and Term Loan Commitment and/or the Revolving Credit Loans and Term
Loan owing to it); provided that (i) such Lender's obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent and the Lenders shall continue
to deal solely


74

--------------------------------------------------------------------------------




and directly with such Lender in connection with such Lender's rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in the first proviso to Section 11.01 that affects such Participant.
Subject to subsection(e) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 11.06(b). To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 11.08 as though it
were a Lender, provided such Participant agrees to be subject to Sections 2.11
and 11.07 as though it were a Lender.
(e)    Limitations upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower's prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 3.01(e) as though it were a Lender.
(f)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Revolving Credit Note and Term Note, if any) to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank; provided that no such pledge or assignment shall release
such Lender from any of its obligations hereunder or substitute any such pledgee
or assignee for such Lender as a party hereto.
11.07    Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its and its Affiliates' respective partners,
directors, officers, employees, agents, trustees, advisors and representatives
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable Laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or any
Eligible Assignee invited to be a Lender pursuant to Section 2.13 or (ii) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrower and its obligations, (g) with the consent
of the Borrower or (h) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section or (ii) becomes
available to the Administrative Agent, any Lender or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower.
For purposes of this Section, "Information" means all information received from
the Borrower or any Subsidiary thereof relating to the Borrower or any
Subsidiary thereof or their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by the Borrower or any Subsidiary
thereof. Any Person required to maintain the confidentiality of Information as
provided in this Section shall be considered to have complied with its
obligation to do so if


75

--------------------------------------------------------------------------------




such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
United States Federal and state securities Laws.
11.08    Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable Law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender or any
such Affiliate to or for the credit or the account of the Borrower against any
and all of the obligations of the Borrower now or hereafter existing under this
Agreement or any other Loan Document to such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement or any other
Loan Document and although such obligations of the Borrower may be contingent or
unmatured or are owed to a branch or office of such Lender different from the
branch or office holding such deposit or obligated on such indebtedness. The
rights of each Lender and their respective Affiliates under this Section are in
addition to other rights and remedies (including other rights of setoff) that
such Lender or their respective Affiliates may have. Each Lender agrees to
notify the Borrower and the Administrative Agent promptly after any such setoff
and application, provided that the failure to give such notice shall not affect
the validity of such setoff and application.
11.09    Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the "Maximum Rate"). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Revolving Credit
Loans or Term Loan, as applicable, or, if it exceeds such unpaid principal,
refunded to the Borrower. In determining whether the interest contracted for,
charged, or received by the Administrative Agent or a Lender exceeds the Maximum
Rate, such Person may, to the extent permitted by applicable Law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.
11.10    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof
(including the Existing Credit Agreement). Except as provided in Section 4.01,
this Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by telecopy or other electronic imaging means shall be
effective as delivery of a manually executed counterpart of this Agreement.
11.11    Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and


76

--------------------------------------------------------------------------------




warranties have been or will be relied upon by the Administrative Agent and each
Lender, regardless of any investigation made by the Administrative Agent or any
Lender or on their behalf and notwithstanding that the Administrative Agent or
any Lender may have had notice or knowledge of any Default at the time of any
Borrowing, and shall continue in full force and effect as long as any Revolving
Credit Loan, Term Loan or any other Obligation hereunder shall remain unpaid or
unsatisfied.
11.12    Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
11.13    Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, or if
any Lender is a Defaulting Lender or if any other circumstance exists hereunder
that gives the Borrower the right to replace a Lender as a party hereto, then
the Borrower may, at its sole expense and effort, upon notice to such Lender and
the Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 11.06), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:
(a)    the Borrower shall have paid to the Administrative Agent the assignment
fee specified in Section 11.06(b);
(b)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Revolving Credit Loans and Term Loan, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder and
under the other Loan Documents (including any amounts under Section 3.05) from
the assignee (to the extent of such outstanding principal and accrued interest
and fees) or the Borrower (in the case of all other amounts);
(c)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and
(d)    such assignment does not conflict with applicable Laws.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
Each party hereto agrees that (x) an assignment required pursuant to this
Section 11.13 may be effected pursuant to an Assignment and Assumption executed
by the Borrower, the Administrative Agent and the assignee (or, to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to the Platform as to which the Administrative Agent and such parties
are participants), and (b) the Lender required to make such assignment need not
be a party thereto in order for such assignment to be effective and shall be
deemed to have consented to an be bound by the terms thereof; provided that,
following the effectiveness


77

--------------------------------------------------------------------------------




of any such assignment, the other parties to such assignment agree to execute
and deliver such documents necessary to evidence such assignment as reasonably
requested by the applicable Lender, provided that any such documents shall be
without recourse to or warranty by the parties thereto.
11.14    Governing Law; Jurisdiction; Etc.
(a)    GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF ILLINOIS.
(b)    SUBMISSION TO JURISDICTION. EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF ILLINOIS AND OF THE UNITED STATES
DISTRICT COURT OF THE NORTHERN DISTRICT OF ILLINOIS, AND ANY APPELLATE COURT
FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH ILLINOIS STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST THE BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.
(c)    WAIVER OF VENUE. EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.
(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
11.15    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT


78

--------------------------------------------------------------------------------




SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
11.16    No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower acknowledges and agrees that: (i) (A) the arranging and other
services regarding this Agreement provided by the Administrative Agent are
arm's-length commercial transactions between the Borrower and its Affiliates, on
the one hand, and the Administrative Agent on the other hand, (B) the Borrower
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate and (C) the Borrower is capable of evaluating,
and understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) the Administrative
Agent is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for the Borrower or any of its
Affiliates, or any other Person and (B) the Administrative Agent does not have
any obligation to the Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent and
its Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower and its Affiliates, and the
Administrative Agent does not have any obligation to disclose any of such
interests to the Borrower or its Affiliates. To the fullest extent permitted by
law, the Borrower hereby waives and releases any claims that it may have against
the Administrative Agent with respect to any breach or alleged breach of agency
or fiduciary duty in connection with any aspect of any transaction contemplated
hereby.
11.17    Electronic Execution of Assignments and Certain Other Documents. The
words "execution," "signed," "signature," and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper‑based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.
11.18    USA PATRIOT Act, Etc. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the "Act"), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Act. The
Borrower shall, promptly following a request by the Administrative Agent or any
Lender, provide all documentation and other information that the Administrative
Agent or such Lender requests in order to comply with its ongoing obligations
under applicable "know your customer" an anti‑money laundering rules and
regulations, including the Act.
11.19    Time of the Essence. Time is of the essence with respect to the
performance of the Loan Documents.
11.20    Acknowledgement and Consent to Bail-In of EEAAffected Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party to this Agreement acknowledges that any liability of any


79

--------------------------------------------------------------------------------




EEAAffected Financial Institution arising under any Loan Document, to the extent
such liability is unsecured, may be subject to the Write-Down and Conversion
Powers of an EEAthe applicable Resolution Authority and agrees and consents to,
and acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEAthe
applicable Resolution Authority to any such liabilities arising hereunder
whichthat may be payable to it by any party hereto that is an EEAAffected
Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEAAffected Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEAthe applicable
Resolution Authority.
11.21    Certain ERISA Matters.
(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and not, for the avoidance
of doubt, to or for the benefit of the Borrower, that at least one of the
following is and will be true:
(i)    such Lender is not using "plan assets" (within the meaning of
Section 3(42) of ERISA or otherwise) of one or more Benefit Plans with respect
to such Lender's entrance into, participation in, administration of and
performance of the Loans, the Revolving Credit Commitments, the Term Loan
Commitment or this Agreement,
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender's entrance into, participation in, administration of and
performance of the Loans, the Revolving Credit Commitments, the Term Loan
Commitment and this Agreement,
(iii)    (A) such Lender is an investment fund managed by a "Qualified
Professional Asset Manager" (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Revolving Credit Commitments, the Term Loan Commitment and this Agreement,
(C) the entrance into, participation in. administration of and performance of
the Loans, the Revolving Credit Commitments, the Term Loan Commitment and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84¬14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of


80

--------------------------------------------------------------------------------




PTE 84-14 are satisfied with respect to such Lender's entrance into,
participation in, administration of and performance of the Loans, the Revolving
Credit Commitments, the Term Loan Commitment and this Agreement, or
(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)    In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further
(x) represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and not, for the avoidance of doubt, to or
for the benefit of the Borrower, that the Administrative Agent is not a
fiduciary with respect to the assets of such Lender involved in such Lender's
entrance into, participation in, administration of and performance of the Loans,
the Revolving Credit Commitments, the Term Loan Commitment and this Agreement
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related hereto or thereto).
11.22    ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
11.23    Prepayment and Termination of Existing Credit Agreement. Each of the
signatories hereto that is also a party to the Existing Credit Agreement hereby
agrees that any and all required notices and notice periods under the Existing
Credit Agreement in connection with the prepayment on the Closing Date of any
"Loans" and the termination on the Closing Date of any "Revolving Credit
Commitments", in each case under and as defined in the Existing Credit
Agreement, are hereby waived and of no force and effect. The Borrower hereby
terminates the "Revolving Credit Commitments" and the "Term Loan Commitment"
under the Existing Credit Agreement simultaneously with the making of the Term
Loan on the Closing Date.
11.24    Acknowledgement Regarding Any Supported QFCsQFC's. To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for Swap
Contracts or any other agreement or instrument that is a QFC (such support, "QFC
Credit Support" and, each such QFC, a "Supported QFC"), the parties acknowledge
and agree as follows with respect to the resolution power of the FDIC under the
Federal Deposit Insurance Act and Title II of the Dodd-Frank Wall Street Reform
and Consumer Protection Act (together with the regulations promulgated
thereunder, the "U.S. Special Resolution Regimes") in respect of such Supported
QFC and QFC Credit Support (with the provisions below applicable notwithstanding
that the Loan Documents and any Supported QFC may in fact be stated to be
governed by the laws of the State of New York and/or of the United States or any
other state of the United States):
(a)    In the event a Covered Entity that is a party to a Supported QFC (each, a
"Covered Party") becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding


81

--------------------------------------------------------------------------------




under a U.S. Special Resolution Regime, Default Rights under the Loan Documents
that might otherwise apply to such Supported QFC or any QFC Credit Support that
may be exercised against such Covered Party are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if the Supported QFC and the Loan Documents were
governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.
(b)    As used in this Section 11.24, the following terms have the following
meanings:
"BHC Act Affiliate" of a party means an "affiliate" (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
"Covered Entity" means any of the following:
(i)
a "covered entity" as that term is defined in, and interpreted in accordance
with, 12 C.F.R. §252.82(b);

(ii)
a "covered bank" as that term is defined in, and interpreted in accordance with,
12 C.F.R. §47.3(b); or

(iii)
a "covered FSI" as that term is defined in, and interpreted in accordance with,
12 C.F.R. §382.2(b).

"Default Right" has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
"QFC" has the meaning assigned to the term "qualified financial contract" in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
[Signature page follows]












82

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
executed by their respective officers and representatives thereunto duly
authorized as of the date and year first above written.




WINTRUST FINANCIAL CORPORATION,
as Borrower




By:__________________________________
Name:
Title:






Signature Page to Credit Agreement

--------------------------------------------------------------------------------






WELLS FARGO BANK, N.A.,
as Administrative Agent




By:__________________________________
Name:
Title:






WELLS FARGO BANK, N.A.,
as a Lender




By:__________________________________
Name:
Title:




Signature Page to Credit Agreement

--------------------------------------------------------------------------------






ROYAL BANK OF CANADA,
as a Lender




By:__________________________________
Name:
Title:






Signature Page to Credit Agreement

--------------------------------------------------------------------------------






U.S. BANK NATIONAL ASSOCIATION,
as a Lender



By:__________________________________
Name:
Title:










Signature Page to Credit Agreement